Exhibit 10.2
EXECUTION COPY
SERIES B CREDIT AGREEMENT
among

RIVIERA HOLDINGS CORPORATION,
as Borrower,
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
and
CANTOR FITZGERALD SECURITIES,
as Administrative Agent
Dated as of April 1, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    31  
Section 1.3 Accounting Terms
    31  
Section 1.4 Time References
    32  
Section 1.5 Execution of Documents
    32  
 
       
ARTICLE II THE LOANS; AMOUNT AND TERMS
    32  
 
       
Section 2.1 Term Loan
    32  
Section 2.2 Administrative Fee
    33  
Section 2.3 Prepayments
    34  
Section 2.4 Default Rate and Payment Dates
    35  
Section 2.5 Computation of Interest and Fees; Usury
    35  
Section 2.6 Pro Rata Treatment and Payments
    36  
Section 2.7 Non-Receipt of Funds by the Administrative Agent
    38  
Section 2.8 Yield Protection
    38  
Section 2.9 Indemnity; Eurocurrency Liabilities
    40  
Section 2.10 Taxes
    40  
Section 2.11 Replacement of Lenders
    42  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    44  
 
       
Section 3.1 [Reserved.]
    44  
Section 3.2 No Material Adverse Effect
    44  
Section 3.3 Corporate Existence; Compliance with Law
    44  
Section 3.4 Corporate Power; Authorization; Enforceable Obligations
    44  
Section 3.5 No Legal Bar; No Default
    45  
Section 3.6 No Material Litigation
    45  
Section 3.7 Investment Company Act; etc.
    45  
Section 3.8 Margin Regulations
    46  
Section 3.9 ERISA
    46  
Section 3.10 Environmental Matters
    46  

 

i 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 3.11 Purpose; Use of Proceeds
    47  
Section 3.12 Subsidiaries; Joint Ventures; Partnerships
    47  
Section 3.13 Ownership
    48  
Section 3.14 Indebtedness
    48  
Section 3.15 Taxes
    48  
Section 3.16 Intellectual Property Rights
    48  
Section 3.17 Solvency
    49  
Section 3.18 Investments
    49  
Section 3.19 Location of Collateral
    50  
Section 3.20 [Reserved.]
    50  
Section 3.21 Brokers’ Fees
    50  
Section 3.22 Labor Matters
    50  
Section 3.23 Accuracy and Completeness of Information
    50  
Section 3.24 [Reserved.]
    50  
Section 3.25 Insurance
    50  
Section 3.26 Security Documents
    51  
Section 3.27 [Reserved.]
    51  
Section 3.28 Classification of Senior Indebtedness
    51  
Section 3.29 Anti-Terrorism Laws
    51  
Section 3.30 Compliance with OFAC Rules and Regulations
    51  
Section 3.31 Compliance with FCPA
    52  
Section 3.32 Consent; Governmental Authorizations
    52  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    52  
 
       
Section 4.1 Conditions to Closing Date
    52  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    57  
 
       
Section 5.1 Financial Statements
    57  
Section 5.2 Certificates; Other Information
    58  
Section 5.3 Payment of Taxes and Other Obligations
    60  
Section 5.4 Conduct of Business and Maintenance of Existence
    60  
Section 5.5 Maintenance of Property; Insurance
    60  
Section 5.6 Inspection of Property; Books and Records; Discussions
    61  
Section 5.7 Notices
    61  

 

ii 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 5.8 Environmental Laws
    62  
Section 5.9 Additional Guarantors
    63  
Section 5.10 Compliance with Law
    63  
Section 5.11 Pledged Assets
    64  
Section 5.12 Hedging Agreements
    65  
Section 5.13 [Reserved]
    65  
Section 5.14 Ratings
    65  
Section 5.15 Landlord Waivers
    65  
Section 5.16 Appraisals
    65  
Section 5.17 Additional Matters
    65  
 
       
ARTICLE VI NEGATIVE COVENANTS
    66  
 
       
Section 6.1 Indebtedness
    66  
Section 6.2 Liens
    68  
Section 6.3 Nature of Business
    69  
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
    69  
Section 6.5 Advances, Investments and Loans
    71  
Section 6.6 Transactions with Affiliates
    71  
Section 6.7 Ownership of Subsidiaries; Restrictions
    71  
Section 6.8 Corporate Changes; Material Contracts
    72  
Section 6.9 Limitation on Restricted Actions
    72  
Section 6.10 Restricted Payments
    73  
Section 6.11 Series B Term Loan Budget
    73  
Section 6.12 Amendment of Subordinated Debt
    74  
Section 6.13 Sale Leasebacks
    74  
Section 6.14 No Further Negative Pledges
    74  
Section 6.15 Account Control Agreements; Additional Bank Accounts
    75  
Section 6.16 Financial Covenant
    75  
 
       
ARTICLE VII EVENTS OF DEFAULT
    76  
 
       
Section 7.1 Events of Default
    76  
Section 7.2 Acceleration; Remedies
    79  
Section 7.3 Right to Cure
    79  

 

iii 



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    80  
 
       
Section 8.1 Appointment and Authority
    80  
Section 8.2 Nature of Duties
    80  
Section 8.3 Exculpatory Provisions
    81  
Section 8.4 Reliance by Administrative Agent
    82  
Section 8.5 Notice of Default
    83  
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders
    83  
Section 8.7 Indemnification
    83  
Section 8.8 Administrative Agent in Its Individual Capacity
    84  
Section 8.9 Successor Administrative Agent
    84  
Section 8.10 Collateral and Guaranty Matters
    85  
Section 8.11 Agency for Perfection
    85  
Section 8.12 Administrative Agent May File Proofs of Claim
    85  
 
       
ARTICLE IX MISCELLANEOUS
    86  
 
       
Section 9.1 Amendments, Waivers and Release of Collateral
    86  
Section 9.2 Notices
    88  
Section 9.3 No Waiver; Cumulative Remedies
    90  
Section 9.4 Survival of Representations and Warranties
    90  
Section 9.5 Payment of Expenses; Indemnity
    90  
Section 9.6 Successors and Assigns; Participations
    92  
Section 9.7 Right of Set-off; Sharing of Payments
    95  
Section 9.8 Table of Contents and Section Headings
    96  
Section 9.9 Counterparts; Integration; Effectiveness; Electronic Execution
    96  
Section 9.10 Severability
    96  
Section 9.11 Integration
    96  
Section 9.12 Governing Law
    96  
Section 9.13 Consent to Jurisdiction; Service of Process and Venue
    97  
Section 9.14 Confidentiality
    97  
Section 9.15 Acknowledgments
    98  
Section 9.16 Waivers of Jury Trial
    98  
Section 9.17 Patriot Act Notice
    99  
Section 9.18 Resolution of Drafting Ambiguities
    99  
Section 9.19 Continuing Agreement
    99  
Section 9.20 Regulatory Matters
    99  
Section 9.21 Intercreditor Agreement and Security Documents
    100  

 

iv 



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE X GUARANTY
    101  
 
       
Section 10.1 The Guaranty
    101  
Section 10.2 Limitation on Amount Guaranteed; Bankruptcy
    101  
Section 10.3 Nature of Liability
    102  
Section 10.4 Independent Obligation
    103  
Section 10.5 Authorization
    103  
Section 10.6 Reliance
    104  
Section 10.7 Waiver
    104  
Section 10.8 Limitation on Enforcement
    105  
Section 10.9 Confirmation of Payment
    105  
Section 10.10 Continuing Guaranty
    105  
Section 10.11 Rights Cumulative
    105  
 
       
ARTICLE XI SUBORDINATION OF INTERCOMPANY DEBT
    106  
 
       
Section 11.1 Subordination
    106  
Section 11.2 Priority and Payment of Proceeds in Certain Events
    106  
Section 11.3 Restrictions on Actions by Credit Parties
    107  
Section 11.4 Miscellaneous
    107  

 

v 



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1.1(a)
  Initial Term Loan Percentages
Schedule 1.1(b)
  Existing Investments
Schedule 1.1(c)
  Existing Liens
Schedule 3.3
  Jurisdictions of Organization
Schedule 3.12
  Subsidiaries, Joint Ventures and Partnerships
Schedule 3.16
  Intellectual Property
Schedule 3.19(a)
  Properties
Schedule 3.19(b)
  Tangible Personal Property
Schedule 3.19(c)
  Location of Collateral
Schedule 3.19(d)
  Mortgaged Properties
Schedule 3.22
  Labor Matters
Schedule 3.25
  Insurance
Schedule 6.1(b)
  Existing Indebtedness
Schedule 6.11
  Series B Term Loan Budget
Schedule 6.14
  Checking, Savings and Other Accounts

Exhibits

     
Exhibit 1.1(a)
  Form of Account Designation Notice
Exhibit 1.1(b)
  Form of Assignment and Assumption
Exhibit 1.1(c)
  Form of Joinder Agreement
Exhibit 1.1(d)
  Form of Notice of Borrowing
Exhibit 2.1(e)
  Form of Note
Exhibit 4.1(b)
  Form of Officer’s Certificate (closing)
Exhibit 4.1(d)
  Form of Solvency Certificate
Exhibit 5.2(b)
  Form of Officer’s Certificate (financials)

 

vi



--------------------------------------------------------------------------------



 



SERIES B CREDIT AGREEMENT, dated as of April 1, 2011 among RIVIERA HOLDINGS
CORPORATION, a Nevada corporation (the “Borrower”), each of those Domestic
Subsidiaries of the Borrower identified as a “Guarantor” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (such Subsidiaries, each a “Guarantor” and
collectively, the “Guarantors”), the several banks and other financial
institutions as are, or may from time to time become parties to this Agreement
(each a “Lender” and, collectively, the “Lenders”), and Cantor Fitzgerald
Securities, a New York general partnership, as administrative agent for the
Lenders hereunder (including any successors, in such capacity, the
“Administrative Agent” or “Agent”).
W I T N E S S E T H:
WHEREAS, on July 12, 2010, the Credit Parties (as hereinafter defined) filed
with the United States Bankruptcy Court for the District of Nevada voluntary
petitions for relief under Chapter 11 of the Bankruptcy Code; and
WHEREAS, pursuant to the Plan of Reorganization (as defined below), the Term
Loan hereunder shall be made on the Designated New Money Election Date and the
Lenders hereunder shall make such other loans and financial accommodations to
the Credit Parties as more particularly described herein and on the terms and
conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Defined Terms.
As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:
“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.9.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

 



--------------------------------------------------------------------------------



 



“Agreement” or “Credit Agreement” shall mean this Series B Credit Agreement, as
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.
“Applicable Cash Percentage” shall mean the sum of the LIBOR Rate plus 3.00% per
annum.
“Applicable PIK Percentage” shall mean the sum of the LIBOR Rate plus 13.00% per
annum.
“Approval” shall mean all approvals, consents, licenses, permits,
authorizations, registrations, declarations, concessions, orders, filings,
notices, findings of suitability, franchises, waivers, exemptions and other
similar authorizations.
“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”
“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Equity Interest of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions. The term “Asset Disposition” shall not include the sale,
lease, transfer or other disposition of assets permitted by Section 6.4(a)(i),
Section 6.4(a)(ii), Section 6.4(a)(iv) or Section 6.4(a)(v).
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.
“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Nevada.
“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).
“Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(e).
“Black Hawk Disposition” shall mean a Facility Disposition of the Riviera Black
Hawk Facility.

 

2



--------------------------------------------------------------------------------



 



“Board of Directors” shall mean the board of directors (or comparable managers)
of the Borrower or any committee thereof duly authorized to act on behalf of the
Borrower.
“Borrowing Date” shall mean, in respect of any Loans, the date such Loans are
made.
“Business” shall have the meaning set forth in Section 3.10.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that when used in connection with a rate
determination, borrowing or payment in respect of a Loan, the term “Business
Day” shall also exclude any day on which banks in London, England are not open
for dealings in Dollar deposits in the London interbank market.
“Cantor Fitzgerald” shall mean Cantor Fitzgerald Securities, a New York general
partnership.
“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, eurodollar time
deposits and eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or is at
least P-1 or the equivalent thereof from Moody’s (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements with a bank or trust company (including a Lender) or a
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America, (e) obligations of any state of the United States or any
political subdivision thereof for the payment of principal and interest in
respect of which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) auction preferred stock rated in the
highest short-term credit rating category by S&P or Moody’s, (g) money market
accounts subject to Rule 2a-7 of the Exchange Act (“SEC Rule 2a-7”) which
consist primarily of cash and cash equivalents set forth in clauses (a) through
(f) above and of which 95% shall at all times be comprised of First Tier
Securities (as defined in SEC Rule 2a-7) and any remaining amount shall at all
times be comprised of Second Tier Securities (as defined in SEC Rule 2a-7) and
(h) shares of any so-called “money market fund,” provided that such fund is
registered under the Investment Company Act of 1940, has net assets of at least
$100,000,000 and has an investment portfolio with an average maturity of
365 days or less.

 

3



--------------------------------------------------------------------------------



 



“Cash Payment” shall have the meaning set forth in Section 2.1(d).
“Casino” shall mean a gaming establishment owned, directly or indirectly, by the
Borrower or any of the Guarantors and any hotel, building, restaurant, theater,
amusement park, other entertainment facility, sport facility, parking
facilities, retail shops, convention or meeting facilities, land, equipment, and
other property asset directly ancillary thereto and used or to be used in
connection therewith.
“Casino Licenses” shall mean any material license, franchise or other approval
or authorization required to own, lease or operate a Casino or otherwise conduct
gaming in any jurisdiction in which the Borrower or any Guarantor conducts or
proposes in good faith to conduct a gaming business, including any applicable
liquor license.
“CDG” shall mean the Colorado Division of Gaming.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” shall mean (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than any Permitted
Holder or any “group” including Permitted Holders, becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
35%, or more, of the Voting Stock of the Borrower and has obtained all necessary
permits, licenses and/or approvals from the applicable Gaming Authorities for
purposes of directing operations and ownership of the Credit Parties or (b) a
majority of the members of the Board of Directors do not constitute Continuing
Directors.
“Closing Date” shall mean the date upon which all of the conditions precedent in
Section 4.1 are satisfied or have been waived by the Administrative Agent, which
date shall be not later than the tenth (10th) day following the closing date
under the Series A Credit Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations, but specifically including the Series B Term Loan Controlled
Account and specifically excluding the Excluded Assets.
“Collection Action” shall mean (a) to accelerate the Intercompany Debt or (b) to
initiate or participate with others in any Bankruptcy Event or any other suit,
action or proceeding against any Credit Party to (i) enforce payment of or to
collect the whole or any part of the Intercompany Debt or (ii) commence
enforcement (judicial or otherwise) of any of the rights and remedies with
respect to the Intercompany Debt.

 

4



--------------------------------------------------------------------------------



 



“Colorado Commission” shall mean the Colorado Limited Gaming Control Commission.
“Colorado Gaming Authorities” shall mean the CDG, the Colorado Commission, the
local liquor licensing authority (e.g., the City of Black Hawk) and the Colorado
Department of Revenue’s Liquor Enforcement Division.
“Colorado Gaming Notice” shall have the meaning set forth in Section 5.18(b).
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 412 of the Code to the extent required
by such section, Section 414(m) or 414(o) of the Code.
“Confirmation Order” shall mean the Order Confirming Debtors’ Second Amended
Joint Plan of Reorganization, together with the Findings Of Fact And Conclusions
Of Law In Support Of Order Confirming Debtors’ Second Amended Joint Plan of
Reorganization, entered by the Bankruptcy Court on November 17, 2010.
“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four consecutive fiscal quarter period ending on such date, all
expenditures of the Borrower and its Subsidiaries on a Consolidated basis for
such period that in accordance with GAAP are or should be classified as capital
expenditures on the consolidated statement of cash flows of the Borrower and its
Subsidiaries, including, without limitation, Capital Lease Obligations. The term
“Consolidated Capital Expenditures” shall not include capital expenditures in
respect of (a) the reinvestment of proceeds from Asset Dispositions or
Extraordinary Receipts in accordance with the terms of Section 2.3(c)(v) or
(b) Permitted Acquisitions.
“Consolidated EBITDA” shall mean, as of any date of determination for the four
consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income: (i) Consolidated
Interest Expense for such period, (ii) tax expense (including, without
limitation, any federal, state, local and foreign income and similar taxes) of
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense of the Borrower and its Subsidiaries for such period,
(iv) other non-cash charges of the Borrower and its Subsidiaries for such
period, (v) any net after-tax loss from discontinued operations or from
disposed, abandoned, transferred, closed or discontinued operations, (vi) any
net after-tax loss (less all fees and expenses or charges relating thereto)
attributable to business dispositions or asset dispositions other than in the
ordinary course of business, (vii) any net after-tax

 

5



--------------------------------------------------------------------------------



 



extraordinary, nonrecurring or unusual losses, expenses or charges, including,
without limitation, any severance, relocation or other restructuring expenses,
acquisition integration costs or any expenses or charges relating to any
offering of Equity Interests of the Borrower, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case whether or not
successful) and (viii) any ordinary course dividend distribution or other
payment in cash received from any Person that is not a Subsidiary of the
Borrower or is an Unrestricted Subsidiary or that is accounted for by the equity
method of accounting in excess of amounts added back to the Consolidated Net
Income of such Person pursuant to clause (c)(vi) of this definition, minus
(c) the sum of the following: (i) non-cash charges previously added back to
Consolidated Net Income in determining Consolidated EBITDA to the extent such
non-cash charges have become cash charges during such period, (ii) any other
non-recurring cash or non-cash gains during such period and (iii) any net
after-tax extraordinary, nonrecurring or unusual gains or income, (iv) any net
after-tax income from discontinued operations or from disposed, abandoned,
transferred, closed or discontinued operations, (v) any net after-tax gain (less
all fees and expenses or charges relating thereto) attributable to business
dispositions or asset dispositions other than in the ordinary course of
business, and (vi) the Consolidated Net Income for such period of any Person
that is not a Subsidiary of the Borrower or is an Unrestricted Subsidiary or
that is accounted for by the equity method of accounting, except to the extent
of the amount of dividends or distributions or other payments paid in cash or
converted into cash to the Borrower or its Subsidiaries in respect of such
period. Consolidated EBITDA for any period shall not include the cumulative
effect of a change in accounting principles during such period.
“Consolidated Funded Debt” shall mean, as of any date of determination, (a) the
aggregate principal amount of all Funded Debt of the Borrower and its
Subsidiaries on a Consolidated basis, minus (b) Unrestricted Cash and, without
duplication, Cash Equivalents of the Borrower and its Subsidiaries on a
Consolidated Basis on such date.
“Consolidated Interest Coverage Ratio” shall mean, as of the last day of any
fiscal quarter of the Borrower, for the Borrower and its Subsidiaries on a
Consolidated basis, the ratio of (a) Consolidated EBITDA to (b) Consolidated
Interest Expense.
“Consolidated Interest Expense” shall mean, as of any date of determination for
the four consecutive fiscal quarter period ending on such date, all interest
expense (excluding amortization of debt discount and premium, but including
(a) the interest component under Capital Leases and synthetic leases, (b) tax
retention operating leases and (c) off-balance sheet loans and similar
off-balance sheet financing products in each case for such period of the
Borrower and its Subsidiaries on a Consolidated basis), solely to the extent
that such interest expense is payable in cash during such period.
“Consolidated Leverage Incurrence Test” shall mean the requirement that the
Consolidated Leverage Ratio shall be less than or equal to the applicable
Consolidated Leverage Ratio levels set forth in Section 6.16, notwithstanding
whether the Consolidated Leverage Ratio is required to be calculated pursuant to
Section 6.16.
“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Borrower and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Funded Debt of the Borrower and its
Subsidiaries on such date to (b) Consolidated EBITDA.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Net Income” shall mean, as of any date of determination for the
four consecutive fiscal quarter period ending on such date, the net income
(excluding extraordinary losses and gains and all non-cash income, interest
income (other than interest income in respect of the Series B Term Loan
Controlled Account) and tax credits, rebates and other benefits) of the Borrower
and its Subsidiaries on a Consolidated basis for such period, all as determined
in accordance with GAAP.
“Consolidated Working Capital” shall mean, as of any date of determination, the
excess of (a) current assets (excluding cash and Cash Equivalents) of the
Borrower and its Subsidiaries on a Consolidated basis as of such date of
determination less (b) current liabilities (excluding the current portion of
long-term Indebtedness) of the Borrower and its Subsidiaries on a Consolidated
basis as of such date of determination, all as determined in accordance with
GAAP.
“Continuing Director” shall mean (a) any member of the Board of Directors who
was a director (or comparable manager) of the Borrower on the Closing Date and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors or by any Permitted
Holder.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Act” shall have the meaning set forth in Section 3.16.
“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any such agreement referred to in Schedule 3.16.
“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state thereof or any other country or any
political subdivision thereof, or otherwise, including, without limitation, any
such agreement referred to in Schedule 3.16 and all renewals thereof.
“Credit Documents” shall mean this Agreement, each of the Notes, the
Intercreditor Agreement, any Joinder Agreement, each Environmental Indemnity and
the Security Documents and all other agreements, documents, certificates and
instruments delivered to the Administrative Agent or any Lender by any Credit
Party in connection therewith.

 

7



--------------------------------------------------------------------------------



 



“Credit Party” shall mean any of the Borrower or the Guarantors and “Credit
Parties” shall mean all of them.
“Credit Party Obligations” shall mean, without duplication, all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
reimbursements and indemnification obligations and other amounts (including, but
not limited to, any interest accruing after the occurrence of a filing of a
petition of bankruptcy under the Bankruptcy Code with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a) the Cumulative Retained Excess Cash Flow Amount at such time, plus
(b) the cumulative amount of proceeds to the Borrower (including cash and the
fair market value of property other than cash) from the sale of Equity Interests
of the Borrower by the Borrower after the Closing Date (other than in connection
with a Qualified IPO but including upon exercise of warrants or options);
provided that this clause (b) shall exclude Permitted Cure Securities and the
proceeds thereof, plus
(c) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value of property other than
cash) after the Closing Date (subject to the same exclusions as are applicable
to clause (b) above) plus
(d) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary of the Borrower),
which has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in the Borrower, plus
(e) 100% of the aggregate amount of the Net Proceeds of any Facility Disposition
that are not required to be used to repay the Loans pursuant to
Section 2.3(c)(i) hereof; plus
(f) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to clause (r) of the definition of “Permitted
Investments” after the Closing Date (net of any amounts thereof used to make
Investments pursuant to clause (r) of the definition of “Permitted Investments”
after the Closing Date prior to such time; plus

 

8



--------------------------------------------------------------------------------



 



(g) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value of property other than cash received by the
Borrower or any Subsidiary) after the Closing Date from:
(i) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or
(ii) any dividend or other distribution by an Unrestricted Subsidiary, plus
(h) in the event any Unrestricted Subsidiary undergoes a Subsidiary
Redesignation or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value of the Investments of the Borrower or any
Subsidiary in such Unrestricted Subsidiary at the time of such Subsidiary
Redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), minus
(i) any amounts thereof used to make Investments pursuant to clause (r) of the
definition of “Permitted Investments” after the Closing Date prior to such time,
minus
(j) the cumulative amount of Restricted Payments made pursuant to Section 6.10
after the Closing Date prior to such time.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Closing Date and prior to
such date.
“Cure Amount” shall have the meaning set forth in Section 7.3.
“Cure Right” shall have the meaning set forth in Section 7.3.
“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Indebtedness of any Credit Party and
its Subsidiaries permitted to be incurred pursuant to Section 6.1(a)-6.1(q)
hereof).
“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.
“Default Rate” shall have the meaning set forth in Section 2.4.
“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
Uniform Commercial Code) over the deposit account(s) described therein, as the
same may be amended, modified, extended, restated, replaced, or supplemented
from time to time.
“Designated New Money Election Date” shall have the meaning set forth in the
Plan of Reorganization.

 

9



--------------------------------------------------------------------------------



 



“Discharge of Senior Lender Claims” shall have the meaning set forth in the
Intercreditor Agreement.
“Disqualified Stock” shall have the meaning set forth in the definition of
“Indebtedness”.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.
“Environmental Indemnity” shall mean, individually and collectively, (a) that
certain Environmental Indemnity by the Borrower and RBH in favor of the
Administrative Agent for the benefit of the Lenders relative to the Riviera
Black Hawk Facility and (b) that certain Environmental Indemnity by the Borrower
in favor of the Administrative Agent for the benefit of the Lenders relative to
the Riviera Las Vegas Facility.
“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.
“Equity Interest” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, member’s or
membership interests and (e) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
“Excess Cash Flow” shall mean, with respect to any Excess Cash Flow Period, for
the Borrower and its Subsidiaries on a Consolidated basis, an amount equal to
(a) Consolidated EBITDA for such period minus (in each case without duplication)
(b) the sum of (i) Consolidated Capital Expenditures for such period,
(ii) capital expenditures that the Borrower or any of its Subsidiaries shall,
during such period, become obligated to make but that are not made during such
period; provided, that (A) the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Excess Cash
Flow Period, signed by a Responsible Officer of the Borrower and certifying that
such capital expenditures and the delivery of the related equipment will be made
in the following Excess Cash Flow Period, and (B) any amount so deducted shall
not be deducted again in a subsequent Excess

 

10



--------------------------------------------------------------------------------



 



Cash Flow Period and (iii) capital expenditures projected in good faith by the
Borrower to be made by the Borrower or any of its Subsidiaries during the
12 months following the close of such Excess Cash Flow Period, as set forth in
the annual operating budget delivered to the Administrative Agent pursuant to
Section 5.1(c) with respect to such subsequent 12-month period; provided, that
(A) the Borrower shall deliver a certificate to the Administrative Agent not
later than 90 days after the end of such Excess Cash Flow Period, signed by a
Responsible Officer of the Borrower and certifying that such capital
expenditures are projected, in good faith, to be made during such 12-month
period and (B) any amount so deducted shall not be deducted again in a
subsequent Excess Cash Flow Period, minus (c) Scheduled Funded Debt Payments
made during such period minus (d) Consolidated Interest Expense (excluding any
Consolidated Interest Expense associated with intercompany indebtedness) for
such period minus (e) amounts paid in cash in respect of federal, state, local
and foreign income taxes of the Borrower and its Subsidiaries with respect to
such period or that will be paid within 12 months after the close of such period
(provided that with respect to any such amounts to be paid after the close of
such period, any amount so deducted shall not be deducted again in a subsequent
Excess Cash Flow Period and appropriate reserves shall have been established in
accordance with GAAP) minus (f) increases in Consolidated Working Capital plus
(g) decreases in Consolidated Working Capital minus (h) optional prepayments of
the Term Loan and of any other term Indebtedness or revolving indebtedness (to
the extent accompanied by a corresponding reduction in the applicable revolving
commitments), in each case during such period and so long as the amount of such
prepayment is not already reflected in Scheduled Funded Debt Payments, minus
(j) permitted dividends, distributions or repurchases of Equity Interests paid
in cash by the Borrower during the Excess Cash Flow Period in accordance with
Section 6.10 (other than Section 6.10(c) or (d)), minus (k) amounts paid in cash
during such Excess Cash Flow Period on account of items that were accounted for
as noncash reductions in determining Consolidated Net Income or Consolidated
EBITDA in a prior Excess Cash Flow Period, minus (l) the aggregate amount of
items that were added to or not deducted from Consolidated Net Income or
Consolidated EBITDA to the extent such items represented a cash payment (which
had not reduced Excess Cash Flow upon the accrual thereof in a prior Excess Cash
Flow Period) or an accrual for a cash payment, by the Borrower or its
Subsidiaries or did not represent cash received by the Borrower and its
Subsidiaries, in each case on a consolidated basis during such Excess Cash Flow
Period, plus (m) the aggregate amount of items that were deducted from or not
added to Consolidated Net Income or Consolidated EBITDA to the extent either
(i) such items represented cash received by the Borrower or any of its
Subsidiaries or (ii) such items do not represent cash paid by the Borrower or
any of its subsidiaries, in each case on a consolidated basis during such Excess
Cash Flow Period, minus (n) cash expenditures made in respect of Hedging
Agreements during the applicable Excess Cash Flow Period, to the extent not
reflected in the computation of Consolidated EBITDA or Consolidated Interest
Expense, plus (o) cash payments received in respect of Hedging Agreements during
such Excess Cash Flow Period to the extent not included in the computation of
Consolidated EBITDA or to the extent such payments do not reduce Consolidated
Interest Expense.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2011.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------



 



“Excluded Assets” shall mean any Approval issued by any Gaming Authority or any
other Governmental Authority or any other personal property, including, without
limitation, any cash reserves required thereby, solely to the extent that any
Gaming Law, directive of the Gaming Authorities or other Requirement of Law
prohibits the applicable Credit Party from granting a Lien therein.
“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business or having a taxable presence in
such jurisdiction for tax purposes (other than arising solely from the
acquisition and holding of any Loan (including entering into or being a party to
this Agreement)), (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Lender, any withholding tax (including
any backup withholding tax) that is imposed on amounts payable to such Lender at
the time such Lender becomes a party hereto (or designates a new lending office)
or is attributable to such Lender’s failure or inability (other than as a result
of a Change in Law or any event or change occurring after the date hereof or, in
the case of a Lender that becomes a Lender after the date hereof, after the
effective date of the relevant Assignment and Assumption) to comply with
Section 2.10, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.10, and (d) any U.S. federal Tax
imposed by reason of a Lender’s failure to comply with the requirements of
Sections 1471-1474 of the Code and any regulations promulgated thereunder (known
as “FACTA”).
“Extension of Credit” shall mean, as to any Lender, the making of any Loans by
such Lender.
“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person under any casualty insurance policy in respect of a
covered loss thereunder or as a result of the taking of any assets of such
Person by any Person pursuant to the power of eminent domain, condemnation or a
similar power, or pursuant to a sale of any such assets to a purchaser with such
power under threat of a taking; provided, however, that an Extraordinary Receipt
shall not include any such cash receipts to the extent that such proceeds,
awards or payments (a) in respect of loss or damage to equipment, fixed assets
or real property are applied (or in respect of which expenditures were
previously incurred) to replace or repair the equipment, fixed assets or real
property in respect of which such proceeds were received in accordance with the
terms of Section 2.3 or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

 

12



--------------------------------------------------------------------------------



 



“Facility Disposition” shall mean the disposition of all or substantially all of
the assets constituting (a) the Riviera Las Vegas Facility and/or (b) the
Riviera Black Hawk Facility (or a disposition of the Equity Interests of a
Subsidiary owning such asset or assets).
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.
“Foreign Lender” shall mean any Lender that is, for United States federal income
tax purposes, organized (or part of an entity that is organized) under the laws
of a jurisdiction other than that in which the Borrower is resident for such tax
purposes. For purposes of this definition, the United States of America, each
state or commonwealth thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” shall mean, with respect to any Person, without duplication,
(i) all Indebtedness of such Person of the types described in clauses (a),
(b) or (h) of the definition of “Indebtedness”, (ii) all Indebtedness of others
of the type described in clause (i) hereof secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed and (iii) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person of the type described in
clause (i) hereof.
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 6.16 to the provisions of Section 1.3.
“Gaming Authority” shall mean any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States of America or foreign government (including Native American governments),
any state, province, city or other political subdivision thereof, whether now or
hereafter existing, or any officer or official thereof, including the Nevada
Gaming Commission, the Nevada State Gaming Control Board, the Clark County
Liquor and Gaming Licensing Board, the Colorado Limited Gaming Control
Commission, the Colorado Division of Gaming, the local liquor licensing
authority in Colorado (e.g., the City of Black Hawk), the Colorado Department of
Revenue’s Enforcement Divisions, and any other agency with authority to regulate
any gaming or liquor operation (or proposed gaming or liquor operation) owned,
managed or operated by the Borrower or any of its Subsidiaries.

 

13



--------------------------------------------------------------------------------



 



“Gaming Laws” shall mean all applicable federal, state and local laws, rules and
regulations pursuant to which any Gaming Authority possesses regulatory,
licensing or permit authority over gaming or liquor within any jurisdiction: and
(i) within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in Chapter 463 of the Nevada Revised Statutes, as amended from time to
time, the regulations promulgated thereunder and the Clark County Code, as
amended from time to time and (ii) within the State of Colorado, specifically,
the Colorado Limited Gaming Act, as codified in Title 12 Article 47.1 of the
Colorado Revised Statutes, and regulations and orders promulgated thereunder by
the Colorado Commission, and the Colorado Liquor Code, as codified in Title 12
Article 47 of the Colorado Revised Statutes, and regulations and orders
promulgated thereunder.
“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranteed Obligations” shall have the meaning set forth in Article X.
“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.
“Guaranty Termination Date” shall mean the date on which all Guaranteed
Obligations (other than the Obligations which expressly survive termination of
the Credit Documents) have been paid in full.
“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness or other obligations of
any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or any property constituting security therefor, (b) to
advance or provide funds or other support for the payment or purchase of any
such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.

 

14



--------------------------------------------------------------------------------



 



“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six (6) months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the principal portion of all Capital Lease Obligations plus any accrued
interest thereon, (i) the net payments that such Person would have to make in
the event of any early termination, on the date Indebtedness of such Person is
being determined, of any Hedging Agreement, (j) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Equity Interest issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration (“Disqualified Stock”), (l) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product plus any accrued interest
thereon, and (m) all indebtedness of the type described in clauses (a) through
(i) of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such partnership or unincorporated joint venture, except to the extent the terms
of such indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 9.5(b).

 

15



--------------------------------------------------------------------------------



 



“Initial Term Loan Percentage” shall mean, with respect to each Lender as of the
Closing Date, the percentage set forth opposite such Lender’s name on
Schedule 1.1(a) hereto.
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.
“Intercompany Debt” shall mean all Indebtedness, whether now existing or
hereafter created, owing by a Credit Party to another Credit Party whether for
principal, interest (including interest accruing after the occurrence of an
Bankruptcy Event, whether or not the same is allowed as a claim) prepayment
premium, fees, expenses or otherwise.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the date hereof by and between the Administrative Agent, the Series A
Administrative Agent, and the Credit Parties, as amended, modified, extended,
restated, replaced, or supplemented from time to time in accordance with its
terms.
“Interest Payment Date” shall mean (a) as to any Loans, the last day of the
Interest Period, (b) as to any Loans which are the subject of a mandatory
prepayment required pursuant to Section 2.3, the date on which such mandatory
prepayment is due, and (c) the Maturity Date.
“Interest Period” shall mean,
(a) initially, the period commencing on the Borrowing Date and ending three
months thereafter; and
(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period and ending three months thereafter; provided that the
foregoing provisions are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; and
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month.
“Internal Control Event” shall mean a material weakness in, or fraud that
involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws.

 

16



--------------------------------------------------------------------------------



 



“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Equity Interest, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any
Person, (b) any deposit with, or advance, loan or other extension of credit to,
any Person (other than deposits made in the ordinary course of business) or
(c) any other capital contribution to or investment in any Person, including,
without limitation, any Guaranty Obligation (including any support for a letter
of credit issued on behalf of such Person) incurred for the benefit of such
Person.
“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.9.
“LIBOR” shall mean, for any Interest Period, the greater of (a) the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period (and if for any reason such rate is not
available, then “LIBOR” for the purposes of this clause (a) shall mean the rate
per annum at which, as determined by the Administrative Agent in accordance with
its customary practices, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the commencement of the applicable
Interest Period for settlement in immediately available funds by leading banks
in the London interbank market for a period equal to the Interest Period
selected) and (b) 2.00%.
“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
“Loans” shall mean the Term Loan.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets, condition (financial or otherwise) or
prospects of the Borrower or of the Borrower and its Subsidiaries taken as a
whole, (b) the ability of the Borrower and the Guarantors (taken as a whole) to
perform their obligations, when such obligations are required to be performed,
under this Agreement, any of the Notes or any other Credit Document or (c) the
validity or enforceability of this Agreement, any of the Notes or any of the
other Credit Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

17



--------------------------------------------------------------------------------



 



“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.
“Maturity Date” shall mean the date that is eight (8) years following the
Closing Date.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the terms of
Section 4.1(b)(viii)(A), Section 5.9 or Section 5.11, as the same may be
amended, modified, extended, restated, replaced, increased or supplemented from
time to time.
“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Administrative Agent in an amount
satisfactory to the Administrative Agent, with survey exception deleted, which
shall have such endorsements and affirmative insurance and reinsurance and
otherwise as the Administrative Agent may reasonably request, all of the
foregoing in form and substance satisfactory to the Administrative Agent.
“Mortgaged Property” shall mean any owned or leased real property of a Credit
Party listed on Schedule 3.19(d).
“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any “Asset Disposition”, “Facility
Disposition”, “Qualified IPO”, “Debt Issuance” or “Extraordinary Receipt”, net
of (a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) associated therewith,
(b) amounts held in escrow to be applied as part of the purchase price of any
Asset Disposition or Facility Disposition and (c) taxes paid or payable as a
result thereof; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received by any Credit Party or any Subsidiary in any
Asset Disposition, Facility Disposition, Qualified IPO, Debt Issuance or
Extraordinary Receipt and any cash released from escrow as part of the purchase
price in connection with any Asset Disposition or Facility Disposition.
“Nevada Gaming Authorities” shall mean the NGC, NGCB and the Clark County Liquor
and Gaming Licensing Board.
“NGC” shall mean the Nevada Gaming Commission.
“NGCB” shall mean the Nevada State Gaming Control Board.

 

18



--------------------------------------------------------------------------------



 



“Note” or “Notes” shall mean the promissory notes of the Borrower (if any) in
favor of any of the Lenders evidencing the portion of the Term Loan provided by
any such Lender pursuant to Section 2.1(a), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, extended,
restated, replaced, or supplemented from time to time..
“Notice of Borrowing” shall mean a request for a Term Loan borrowing pursuant to
Section 2.1(f). A Form of Notice of Borrowing is attached as Exhibit 1.1(d).
“Obligations” shall mean, collectively, Loans and all other obligations of the
Credit Parties to the Administrative Agent and the Lenders under the Credit
Documents.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.
“Other Parties” shall have the meaning set forth in Section 10.7(c).
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document (but not Excluded Taxes).
“Participant” has the meaning assigned to such term in Section 9.6(d).
“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any such agreement
referred to in Schedule 3.16.
“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, those referred to in Schedule 3.16, and (b) all
applications for letters patent of the United States or any other country, now
existing or hereafter arising, and all provisionals, divisions, continuations
and continuations-in-part and substitutes thereof, including, without
limitation, those referred to in Schedule 3.16.
“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

19



--------------------------------------------------------------------------------



 



“Permitted Acquisitions” shall mean any acquisition of all or substantially all
the assets of, or all the Equity Interests (other than directors’ qualifying
shares) in, or merger or consolidation with, a person or division or line of
business of a person (or any subsequent Investment made in a person, division or
line of business previously acquired in a Permitted Acquisition), if immediately
after giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) the Borrower is
in compliance on a Pro Forma Basis with the Consolidated Leverage Incurrence
Test; (iv) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.1; and (v) to the
extent required by Section 5.9, any person acquired in such acquisition, if
acquired by a Borrower or a Domestic Subsidiary, shall be merged into a Borrower
or a Credit Party or become upon consummation of such acquisition a Credit
Party.
“Permitted Cure Securities” shall mean any equity securities of the Borrower
other than Disqualified Stock and upon which all dividends or distributions (if
any) shall, prior to 91 days after the Maturity Date, be payable solely in
additional shares of such equity security.
“Permitted Funds” shall have the meaning assigned to such term in the definition
of “Permitted Holders”.
“Permitted Holders” shall mean each of (i) Riviera Voteco, L.L.C., (ii) SCH/VIII
Bonds, L.L.C., SCH/VIII Bonds II, L.L.C., SCH/VIII Bonds III, L.L.C., SCH/VIII
Bonds IV, L.L.C., Strategic Value Special Situations Master Fund, L.P., Cerberus
Series Four Holdings, LLC, and Desert Rock Enterprises, LLC, and each of their
respective Related Funds (the “Permitted Funds”) and (iii) any partner, member,
director, officer or employee of any of the Permitted Funds.
“Permitted Investments” shall mean:
(a) cash and Cash Equivalents;
(b) Investments set forth on Schedule 1.1(b);
(c) receivables owing to the Credit Parties or any of their Subsidiaries or any
receivables or advances to suppliers, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;
(d) (i) Investments in and loans to any Credit Party and (ii) intercompany loans
between Subsidiaries that are not Credit Parties and investments by Subsidiaries
that are not Credit Parties in other Subsidiaries that are not Credit Parties;
(e) loans and advances to officers, directors and employees in respect of
payroll payments and expenses in the ordinary course of business;
(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

20



--------------------------------------------------------------------------------



 



(g) Investments, acquisitions or transactions permitted under
Section 6.4(b)(ii), 6.4(b)(iii), 6.4(b)(iv), 6.4(c)(ii) or 6.4(c)(iii);
(h) Permitted Acquisitions;
(i) Investments arising out of the receipt by the Borrower or any Subsidiary of
permitted noncash consideration with respect to asset sales made pursuant to
Section 6.4(a)(ii) or Section 6.4(a)(vi);
(j) Hedging Agreements to the extent permitted hereunder;
(k) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(l) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case (provided such transaction otherwise constitutes
a “Permitted Investment” hereunder and, in the case of any merger or
consolidation, is in accordance with Section 6.4) to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(m) Guarantees by the Borrower or any Subsidiary of Operating Leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;
(n) Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower;
(o) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.10;
(p) Guarantee Obligations permitted under Section 6.1;
(q) Investments arising from pledges and deposits under clauses (f), (g) or
(n) of the definition of “Permitted Liens”; and
(r) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof; provided that such loans, advances and/or
Investments made after the Closing Date pursuant to this clause shall not exceed
an aggregate amount, at any one time outstanding, of (i) $3,000,000 plus
(ii) the portion, if any, of the Cumulative Credit on the date of such election
that the Borrower elects to apply to this clause (r), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied.

 

21



--------------------------------------------------------------------------------



 



“Permitted Liens” shall mean:
(a) Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents in favor of the Administrative Agent on
behalf of the Secured Parties;
(b) [Reserved];
(c) Liens securing purchase money Indebtedness and Capital Lease Obligations to
the extent permitted under Section 6.1(c); provided, that (i) any such Lien
attaches to such property concurrently with or within ninety (90) days after the
acquisition thereof and (ii) such Lien attaches solely to the property so
acquired in such transaction;
(d) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace (not to exceed sixty (60) days), if any,
related thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP;
(e) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor;
(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements in an
aggregate amount not to exceed $5,000,000;
(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h) easements, reciprocal easement and operating agreements, rights of way,
zoning restrictions, development agreements, air rights agreements, parking
agreements and other similar encumbrances affecting real property which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, or any zoning, building or similar laws or rights reserved to or vested
in any Governmental Authority;
(i) Liens existing on the Closing Date and set forth on Schedule 1.1(c);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and (ii) the principal amount of the Indebtedness
secured by such Lien shall not be increased to an amount greater than that
outstanding on the Closing Date in connection with any extension, renewal or
replacement of the Indebtedness secured by such Lien;

 

22



--------------------------------------------------------------------------------



 



(j) [Reserved];
(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;
(l) Liens on any property or asset of the Credit Parties of or any Subsidiary
securing Indebtedness permitted by Section 6.1(k); provided, that such Lien
(i) does not apply to any other property or assets of the Credit Parties or of
any Subsidiary not securing such Indebtedness at the date of the acquisition of
such property or asset (other than after acquired property securing such
Indebtedness and required to be pledged as security for such Indebtedness
pursuant to the terms of such Indebtedness as of the date of such acquisition),
and (ii) such Lien is not created in contemplation of or in connection with such
acquisition;
(m) restrictions on transfers of securities imposed by applicable Securities
Laws;
(n) Liens arising out of judgments or awards not resulting in an Event of
Default; provided that the applicable Credit Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;
(o) [Reserved.];
(p) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Credit Party or any Subsidiary thereof
in the ordinary course of its business and covering only the assets so leased,
licensed or subleased;
(q) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease (or any ancillary security documents in connection
therewith) for rent or for compliance with the terms of such lease;
(r) Liens on the Collateral (other than the Series B Term Loan Controlled
Account) securing the Borrower’s and its Subsidiaries’ obligations under the
Series A Credit Agreement and in respect of Secured Hedging Agreements (as
defined in the Series A Credit Agreement, to the extent permitted thereby);
(s) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;
(t) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;
(u) Liens in favor of any Credit Parties or any Subsidiary; provided that if any
such Lien shall cover any Collateral, the holder of such Lien shall execute and
deliver to the Administrative Agent a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent;

 

23



--------------------------------------------------------------------------------



 



(v) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary;
(w) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;
(x) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;
(y) additional Liens so long as the principal amount of Indebtedness and other
obligations secured thereby does not exceed $1,500,000 in the aggregate at any
time outstanding.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIK Election” shall have the meaning set forth in Section 2.1(d).
“PIK Payment” shall have the meaning set forth in Section 2.1(d).
“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA (other than a Multiemployer Plan) and in
respect of which any Credit Party or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan of Reorganization” means the Debtors’ Second Amended Joint Plan of
Reorganization As Confirmed dated November 15, 2010 and confirmed by the
Bankruptcy Court pursuant to the Confirmation Order.
“Pledge Agreement” shall mean that Series B Pledge Agreement dated as of the
Closing Date executed by the Credit Parties, in favor of the Administrative
Agent, for the benefit of the Secured Parties, as amended, modified, extended,
restated, replaced, or supplemented from time to time in accordance with the
terms hereof and thereof.

 

24



--------------------------------------------------------------------------------



 



“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any asset sale or any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.4 or
Section 6.5 that require a waiver or consent of the Required Lenders and in
respect of which such waiver or consent has been obtained), any designation of
any Subsidiary as an Unrestricted Subsidiary or any Subsidiary Redesignation
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to Article VI,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective incurrence of Indebtedness or acquisition or
asset sale is consummated), (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to Section 6.1 or Section 6.4, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective acquisition or incurrence of Indebtedness or asset sale is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) Consolidated Interest
Expense of such person attributable to interest on any Indebtedness, for which
pro forma effect is being given as provided in the preceding clause (x)
(A) bearing floating interest rates shall be computed on a pro forma basis as if
the rate in effect on the date of such calculation had been the applicable rate
for the entire period (taking into account any Hedging Agreements applicable to
such Indebtedness if such Hedging Agreement has a remaining term in excess of
12 months), and (B) in respect of a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP and (iii) (A) in respect of any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) in respect of any designation of a Subsidiary as an Unrestricted Subsidiary,
effect shall be given to such designation and all other designations of
Subsidiaries as Unrestricted Subsidiaries after the first day of the relevant
Reference Period and on or prior to the date of the then applicable designation
of a Subsidiary as an Unrestricted Subsidiary, collectively.
For purposes of computing the financial covenants set forth in Section 6.16 for
any applicable test period, any permitted sale of assets (including a stock
sale), acquisition of assets or incurrence of debt shall be given pro forma
effect as if such transaction had taken place as of the first day of such
applicable test period.
“Properties” shall have the meaning set forth in Section 3.10(a).
“Qualified IPO” shall mean an underwritten primary public offering of at least
25% (calculated on a fully diluted basis) of the Equity Interests of the
Borrower pursuant to an effective registration statement (other than a
registration statement on Form S-8) filed with the SEC in accordance with the
Securities Act.

 

25



--------------------------------------------------------------------------------



 



“Ratings” shall mean a corporate credit rating as determined by S&P and a
corporate family rating as determined by Moody’s, in each case, of the Borrower.
“RBH” shall mean Riviera Black Hawk, Inc., a Colorado corporation.
“Real Estate” shall have the meaning set forth in Section 5.11(c).
“Real Estate Appraisal” shall mean an appraisal of the Credit Parties’ real
estate performed by an appraiser selected by the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent.
“Register” shall have the meaning set forth in Section 9.6(c).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member banks of
the Federal Reserve System.
“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agent, trustees and
advisors of such Person and of such Person’s Affiliates.
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. ss.4043.
“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority the aggregate principal amount of Term Loans then
outstanding.
“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%, provided, that if the Consolidated Leverage Ratio at the end of such Excess
Cash Flow Period is less than 5.00 to 1.00, such percentage shall be 25%.
“Requirement of Law” shall mean, as to any Person, the articles or certificate
of incorporation, by-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof and in respect of which the Administrative Agent has an
incumbency certificate indicating such officer is a duly authorized officer
thereof.

 

26



--------------------------------------------------------------------------------



 



“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interest of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interest of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interest of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earnout obligation, (e) any payment or prepayment or other distribution of or in
respect of principal of, premium, if any, or interest on, redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt of any Credit Party or any of its Subsidiaries (except for
(A) refinancings thereof permitted by Section 6.1(b) or Section 6.1(h), as
applicable, (B) payments of regularly scheduled interest or (C) the conversion
of any Subordinated Debt to Equity Interest of the Borrower).
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.
“Riviera Black Hawk Facility” shall mean the Riviera Black Hawk Casino of Black
Hawk, Colorado and the real property, equipment and personal property related
thereto.
“Riviera Las Vegas Facility” shall mean the Riviera Hotel & Casino of Las Vegas,
Nevada and the real property, equipment and personal property related thereto.
“ROC” shall mean Riviera Operating Corporation, a Nevada corporation.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and made publicly available from time
to time.
“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and made publicly
available from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.
“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the Borrower and its Subsidiaries, the sum of all scheduled, mandatory payments
of principal on Funded Debt for the applicable period ending on the date of
determination (including the principal component of payments due on Capital
Leases during the applicable period ending on the date of determination).
“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

27



--------------------------------------------------------------------------------



 



“Secured Parties” shall mean the Administrative Agent and the Lenders.
“Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and such Credit Party and
which provides the Administrative Agent with “control” (as such term is used in
Articles 8 and 9 of the Uniform Commercial Code) over the securities account(s)
described therein, as the same may be as amended, modified, extended, restated,
replaced, or supplemented from time to time.
“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.
“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the related accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.
“Security Agreement” shall mean the Series B Security Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties, as amended, modified, extended,
restated, replaced, or supplemented from time to time in accordance with its
terms.
“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, Liens or security interests
to secure, inter alia, the Credit Party Obligations whether now or hereafter
executed and/or filed, each as may be amended from time to time in accordance
with the terms hereof, executed and delivered in connection with the granting,
attachment and perfection of the Administrative Agent’s security interests and
liens arising thereunder, including, without limitation, UCC financing
statements.
“Series A Credit Agreement” shall mean that certain Series A Credit Agreement,
dated as of April 1, 2011, among the Credit Parties, Cantor Fitzgerald, as
administrative agent, and certain lenders named therein, as amended, modified,
extended, restated, replaced, supplemented or refinanced from time to time.
“Series A Administrative Agent” shall mean the administrative agent under the
Series A Credit Agreement.
“Series B Term Loan Budget” means the budget of the Borrower attached as
Schedule 6.11 to this Agreement (including the footnotes thereto), as such
budget may be amended from time to time as described therein.
“Series B Term Loan Controlled Account” shall mean bank account number
4122163751 entitled “Series B Term Loan Controlled Account” at Wells Fargo Bank,
National Association, which bank account shall be subject to a first priority
security interest in favor of the Administrative Agent for the benefit of the
holders of the Term Loan.

 

28



--------------------------------------------------------------------------------



 



“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.
“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower;
provided, that an Unrestricted Subsidiary shall be deemed not to be a Subsidiary
of the Company or any of its Subsidiaries for purposes of this Agreement (except
for purposes of the definition of “Unrestricted Subsidiary” contained herein,
and Section 3.6, Section 3.8, Section 3.9, Section 3.10, Section 3.12,
Section 3.15, Section 3.29, Section 3.30, Section 3.31, Section 5.3, Section 5.8
and Section 7.1(g).
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.1.
“Substantial Consummation Date” shall have the meaning set forth in the Plan of
Reorganization.
“Tax” or “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Term Loan” shall mean the loan made pursuant to Section 2.1(a).“Title Insurance
Company” shall have the meaning set forth in the definition of “Mortgage
Policy”.
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any such agreement referred to in Schedule 3.16.
“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state or commonwealth thereof or any other country or any
political subdivision thereof, including, without limitation, any such agreement
referred to in Schedule 3.16 and (b) all renewals thereof including, without
limitation, any such agreement referred to in Schedule 3.16.

 

29



--------------------------------------------------------------------------------



 



“Transactions” shall mean the consummation of the Plan of Reorganization and the
borrowing of the Term Loan under this Agreement, including, without limitation,
the effectiveness of the Series A Credit Agreement, this Agreement and the other
Credit Documents and the consummation of the other transactions contemplated
hereby or by the Plan of Reorganization to occur on the Substantial Consummation
Date and on the Designated New Money Election Date (including, without
limitation, the initial borrowings under the Credit Documents and the payment of
fees and expenses in connection with all of the foregoing).
“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.
“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.
“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Borrower
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Subsidiaries; provided,
that, notwithstanding the foregoing, all cash and cash equivalents in the
Series B Term Loan Controlled Account shall be “Unrestricted Cash” for purposes
hereof.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
acquired or created after the Closing Date and designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom, (b)
such Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, clause (r) of the definition of “Permitted Investments”,
and any prior or concurrent Investments in such Subsidiary by the Borrower or
any of its Subsidiaries shall be deemed to have been made pursuant to clause
(r) of the definition of “Permitted Investments”, (c) without duplication of
clause (b), any assets owned by such Unrestricted Subsidiary at the time of the
initial designation thereof shall be treated as Investments pursuant to clause
(r) of the definition of “Permitted Investments” and (d) such Subsidiary shall
have been designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants and defaults) under the Series A Term Loan, any other
Indebtedness permitted to be incurred hereby and all Indebtedness refinancing or
replacing any of the foregoing and all Disqualified Stock; provided, further,
that at the time of the initial Investment by the Borrower or any of its
Subsidiaries in such Subsidiary, the Borrower shall designate such entity as an
Unrestricted Subsidiary in a written notice to the Administrative Agent. The
Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) such Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a wholly owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) all representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Subsidiary Redesignation (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iii), inclusive.

 

30



--------------------------------------------------------------------------------



 



“Voting Stock” shall mean, with respect to any Person, Equity Interest issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.
“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.
Section 1.2 Other Definitional Provisions.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.3 Accounting Terms.
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower shall notify the Administrative Agent that it
wishes to amend any definitions or covenant incorporated in Section 6.16 to
eliminate the effect of any change in GAAP on the operation of any such
definition or provision (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend any such definition or provision for
such purpose), then the Borrower’s compliance with such provisions shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
definition or provision is amended in a manner satisfactory to the Borrower and
the Required Lenders.

 

31



--------------------------------------------------------------------------------



 



The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.
Section 1.4 Time References.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.5 Execution of Documents.
Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.
ARTICLE II
THE LOANS; AMOUNT AND TERMS
Section 2.1 Term Loan.
(a) Loan. In accordance with the terms of the Plan of Reorganization and in
reliance upon the representations and warranties set forth herein, the parties
agree that on the Closing Date each Lender severally, but not jointly, shall
make available to the Borrower (through the Administrative Agent) such Lender’s
Initial Term Loan Percentage of a term loan in Dollars (the “Term Loan”) in the
aggregate principal amount of TWENTY MILLION DOLLARS ($20,000,000) for the
purposes hereinafter set forth. Upon receipt by the Administrative Agent of the
proceeds of the Term Loan, such proceeds will then be made available to the
Borrower by the Administrative Agent by crediting the Series B Term Loan
Controlled Account with the aggregate of such proceeds made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
(b) Repayment of Term Loan. Unless accelerated sooner pursuant to Section 7.2,
the principal amount of the Term Loan together with any interest accrued thereon
shall be due and payable in full on the Maturity Date. The Borrower shall have
the right to repay the Term Loan in whole or in part from time to time without
premium or penalty other than as provided in this Agreement and subject to
Section 2.3(a); provided, however; that each partial repayment of a Term Loan
shall be in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof (or the remaining outstanding principal amount).
Amounts repaid or prepaid on the Term Loan may not be reborrowed.

 

32



--------------------------------------------------------------------------------



 



(c) Interest on the Term Loan. Subject to the provisions of Section 2.4, the
Term Loan shall bear interest at a per annum rate equal to the sum of (i) the
Applicable PIK Percentage plus (ii) the Applicable Cash Percentage.
(d) Payment of Interest. Interest on the Term Loan shall be paid in arrears on
each Interest Payment Date. In respect of any Interest Period, (i) the portion
of the interest accruing during such period attributable to the Applicable PIK
Percentage shall be payable by increasing the outstanding principal amount of
the Term Loan by such amount (the “PIK Payment”), as determined by the
Administrative Agent, and (ii) the portion of the interest accruing during such
period attributable to the Applicable Cash Percentage shall be payable in cash
(the “Cash Payment”); provided, that from and after a Black Hawk Disposition, at
the election of the Borrower, any amount payable in cash pursuant to the
foregoing clause (ii) shall instead be added to the PIK Payment by increasing
the outstanding principal amount of the Term Loan by such additional amount (the
“PIK Election”). The Borrower shall be conclusively presumed to have made a PIK
Election unless, not less than 30 days prior to the end of the applicable
Interest Period, the Borrower shall have informed the Administrative Agent in
writing that it is not making a PIK Election. The Administrative Agent shall
forward any notice received pursuant to the immediately preceding sentence to
the Lenders not later than the next Business Day.
(e) Notes; Covenant to Pay. The Borrower’s obligation to pay each Lender shall
be evidenced by this Agreement and, upon such Lender’s request, by a duly
executed promissory note of the Borrower to such Lender in substantially the
form of Exhibit 2.1(e). The Borrower covenants and agrees to pay the Term Loan
in accordance with the terms of this Agreement.
(f) Notice of Borrowing. To request the making of the Term Loan, the Borrower
shall notify the Administrative Agent of such request by submitting a Notice of
Borrowing not later than 1:00 p.m. (New York time), three Business Days before
the date of the proposed borrowing. Such Notice of Borrowing shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made, (ii) the date of the Loans (which shall be the Closing Date) and (iii)
remittance instructions for disbursement of the proceeds of the Loans. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed borrowing of
Loans, of such Lender’s proportionate share thereof and of the other matters
covered by the related Notice of Borrowing.
Section 2.2 Administrative Fee. The Borrower agrees to pay to the Administrative
Agent an annual administrative fee in an amount equal to $35,000 per annum,
which fee shall be payable in advance to the Administrative Agent for its own
account on the Closing Date and on each one-year anniversary thereof.

 

33



--------------------------------------------------------------------------------



 



Section 2.3 Prepayments.
(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of the Term Loan shall be in a minimum principal amount of $1,000,000
and integral multiples of $500,000 in excess thereof (or the remaining
outstanding principal amount). The Borrower shall give three (3) Business Days’
irrevocable notice of prepayment to the Administrative Agent (which shall notify
the Lenders thereof as soon as practicable). To the extent that the Borrower
elects to prepay the Term Loans, amounts prepaid under this Section 2.3(a) shall
be applied ratably to the remaining principal installments thereof. All
prepayments under this Section 2.3 shall be subject to Section 2.9, but
otherwise without premium or penalty. Interest on the principal amount prepaid
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, at the request of the Administrative
Agent, interest on the principal amount prepaid shall be payable on any date
that a prepayment is made hereunder through the date of prepayment.
(b) Mandatory Prepayment of Residue. If on the second anniversary of the Closing
Date there shall remain any balance representing proceeds of the Term Loan in
the Series B Term Loan Controlled Account, the Borrower shall prepay the Term
Loan in an aggregate principal amount equal to one hundred percent (100%) of
such account balance. A prepayment under this Section shall be subject to
Section 2.9 and shall include interest on the principal amount prepaid through
the date of prepayment, but otherwise shall be without premium or penalty.
(c) Other Mandatory Prepayments. At all times following the Discharge of Senior
Lender Claims, the Borrower shall:
(i) Asset Dispositions. (A) promptly following any Asset Disposition (or related
series of Asset Dispositions), prepay the Term Loan in an aggregate amount equal
to one hundred percent (100%) of the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (vi) below); provided, however, that, so long as
no Default or Event of Default has occurred and is continuing, such Net Cash
Proceeds shall not be required to be so applied to the extent the Borrower
delivers to the Administrative Agent a certificate stating that the Credit
Parties intend to use such Net Cash Proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Credit Parties within 365 days of the receipt of such Net Cash Proceeds, it
being expressly agreed that Net Cash Proceeds not so reinvested within such time
period shall be applied to prepay the Term Loan immediately upon the expiration
of such 365 day period (such prepayment to be applied as set forth in clause
(vi) below); and (B) promptly following any Facility Disposition, prepay the
Term Loan in an amount necessary so that the Credit Parties shall be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 6.16 hereof, recalculated as of the end of the most recently ended
fiscal quarter for which financial statements are available (such prepayment to
be applied as set forth in clause (vi) below.
(ii) Debt Issuances. immediately upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from any Debt Issuance, prepay the Term Loan in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Debt Issuance (such prepayment to be applied as set forth in clause
(vi) below).
(iii) Equity Issuances. immediately upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Qualified IPO, prepay the Term Loan in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Qualified IPO in excess of $5,000,000 (such prepayment to be applied as set
forth in clause (vi) below).

 

34



--------------------------------------------------------------------------------



 



(iv) Excess Cash Flow. within 90 days after the end of each Excess Cash Flow
Period, prepay the Term Loan in an aggregate amount equal to the Required
Percentage of Excess Cash Flow for such Excess Cash Flow Period (such
prepayments to be applied as set forth in clause (vi) below).
(v) Extraordinary Receipt. immediately upon receipt by any Credit Party or any
of its Subsidiaries of proceeds from any Extraordinary Receipt, prepay the Term
Loan in an aggregate amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such Extraordinary Receipt (such prepayment to be applied as set
forth in clause (vi) below); provided, however, that, so long as no Default or
Event of Default has occurred and is continuing, such Net Cash Proceeds shall
not be required to be so applied to the extent the Borrower delivers to the
Administrative Agent a certificate stating that Credit Parties intend to use
such Net Cash Proceeds to acquire assets useful to the business of the Credit
Parties within 365 days of the receipt of such Net Cash Proceeds, it being
expressly agreed that any Net Cash Proceeds not so reinvested within such time
period shall be applied to prepay the Term Loan immediately after the expiration
of such 365 day period (such prepayment to be applied as set forth in clause
(vi) below).
(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied to the Term Loans. All prepayments
under this Section shall be subject to Section 2.9 and be accompanied by
interest on the principal amount prepaid through the date of prepayment, but
otherwise without premium or penalty.
Section 2.4 Default Rate and Payment Dates.
(a) If all or a portion of the principal amount of any Loans, any interest
payable on the principal amount of any Loans or any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is equal to the rate that would otherwise be applicable thereto
plus 2% (the “Default Rate”), in each case from the date of such non-payment
until such amount is paid in full (after as well as before judgment). Upon the
occurrence, and during the continuance, of any other Event of Default hereunder,
at the option of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate which is the Default Rate (after as well as before judgment).
(b) Interest on the Term Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (a) of this
Section shall be payable from time to time on demand.
Section 2.5 Computation of Interest and Fees; Usury.
(a) All fees, interest and all other amounts payable hereunder shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.

 

35



--------------------------------------------------------------------------------



 



(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.
(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Agreement, under the Notes or otherwise, exceed the maximum
nonusurious amount permissible under applicable law. If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum nonusurious amount, any such
construction shall be subject to the provisions of this paragraph and such
interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans. The right
to demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
Section 2.6 Pro Rata Treatment and Payments.
(a) Allocation of Payments Prior to Exercise of Remedies. Unless otherwise
required by the terms of this Agreement, each payment under this Agreement or
any Note shall be applied, first, to any fees then due and owing by the Borrower
pursuant to Section 2.2, second, to interest then due and owing hereunder and
under the Notes of the Borrower and, third, to principal then due and owing
hereunder and under the Notes of the Borrower. Each payment (other than
prepayments) by the Borrower on account of principal of and interest on the Term
Loan shall be applied to such Loans, as applicable, on a pro rata basis. Each
optional prepayment

 

36



--------------------------------------------------------------------------------



 



on account of principal of the Term Loan shall be applied in accordance with
Section 2.3(a). Each mandatory prepayment on account of principal of the Term
Loan shall be applied in accordance with Section 2.3(b). All payments (including
prepayments) to be made by the Borrower on account of principal, interest and
fees shall be made without defense, set-off or counterclaim and shall be made to
the Administrative Agent for the account of the Lenders at the Administrative
Agent’s account most recently designated in writing by the Administrative Agent
for such purpose in Dollars and in immediately available funds not later than
1:00 P.M. (New York time) on the date when due. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received. If any payment on the Term Loan becomes due and
payable on a day other than a Business Day, such payment date shall be extended
to the next succeeding Business Day unless the result of such extension would be
to extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.
(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the invocation of default interest pursuant to Section 2.4) by the
Administrative Agent or the Lenders pursuant to Section 7.2 (or after the Loans
(with accrued interest thereon) and all other amounts under the Credit Documents
shall automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows (irrespective of whether the
following costs, expenses, fees, interest, premiums, scheduled periodic payments
or Credit Party Obligations are allowed, permitted or recognized as a claim in
any proceeding resulting from the occurrence of a Bankruptcy Event):
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;
SECOND, to the payment of any other fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations;
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

37



--------------------------------------------------------------------------------



 



SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and
“SIXTH” above.
Section 2.7 Non-Receipt of Funds by the Administrative Agent.
(a) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection shall be conclusive, absent manifest error.
(b) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(c) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.8 Yield Protection.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate); or

 

38



--------------------------------------------------------------------------------



 



(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loans (or of maintaining its obligation to
make any such Loans) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender,
as the case may be, for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by a Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth, in
reasonable detail, the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered, as the case may be, to the extent that
such Lender fails to make a demand for such compensation more than nine
(9) months after becoming aware of such Change in Law giving arise to such
increased costs or reductions.
(e) The foregoing provisions of this Section 2.8 shall not apply in the case of
any Change in Law in respect of Taxes, which shall instead be governed by
Section 2.10.

 

39



--------------------------------------------------------------------------------



 



Section 2.9 Indemnity; Eurocurrency Liabilities.
(a) The Credit Parties hereby agree to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) the failure by the Borrower to pay the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) the failure by the Borrower to accept a borrowing after
the Borrower has given a notice in accordance with the terms hereof, (c) default
by the Borrower in making any prepayment after the Borrower has given a notice
in accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of any Loans, or the conversion thereof, on a day which is not the
last day of the Interest Period with respect thereto, in each case including,
but not limited to, any such loss or expense arising from interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
its Loans hereunder. A certificate setting forth reasonable details as to any
additional amounts payable pursuant to this Section submitted by any Lender,
through the Administrative Agent, to the Borrower (which certificate must be
delivered to the Administrative Agent within thirty (30) days following such
default, prepayment or conversion) shall be conclusive in the absence of
manifest error. The agreements in this Section shall survive termination of this
Agreement and payment of the Credit Party Obligations.
(b) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves under Regulation D with respect to “Eurocurrency
liabilities” within the meaning of Regulation D, or under any similar or
successor regulation with respect to Eurocurrency liabilities or Eurocurrency
funding, additional interest on the unpaid principal amount of Loans equal to
the actual costs of such reserves allocated to such Loans by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loans, provided the Borrower shall have received at least
fifteen (15) days prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant interest payment date, such additional interest
shall be due and payable fifteen (15) days from receipt of such notice.
Section 2.10 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Taxes from such payments, then (i) in the case of Indemnified Taxes and Other
Taxes, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

40



--------------------------------------------------------------------------------



 



(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall (or shall cause its parent or owner to) deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall (or shall cause its parent or owner
to) deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Lender shall
(or shall cause its parent or owner to) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Lender is legally
entitled to do so), whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (i) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (ii) duly
completed copies of Internal Revenue Service Form W-8BEN,
(iv) duly completed copies of Internal Revenue Service Form W-9, or

 

41



--------------------------------------------------------------------------------



 



(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
(f) Treatment of Certain Refunds. If the Administrative Agent or a Lender
receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent, such Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
Section 2.11 Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.8, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.10, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.8 or Section 2.10, as the case may be, in the future and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b) Replacement of Lenders In Certain Circumstances. If any Lender requests or
becomes entitled to (and does not waive) compensation under Section 2.8, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.10,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights and obligations
under this Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.6;

 

42



--------------------------------------------------------------------------------



 



(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.8 or payments required to be made pursuant to Section 2.10, such
assignment will result in a reduction in such compensation or payments
thereafter; and
(iv) such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c) Replacement of Non-Consenting Lenders. Notwithstanding anything to the
contrary provided in Section 9.6, if any Lender (such Lender, a “Non-Consenting
Lender”) has failed to consent to a proposed amendment, waiver, discharge or
termination which pursuant to the terms of Section 9.1 requires the consent of
all of the Lenders or all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Loans hereunder to one or more assignees reasonably acceptable to
the Administrative Agent (unless such assignee is a Lender, an Affiliate of a
Lender or an Approved Fund); provided, that: (i) all Obligations of the Borrower
owing to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment, the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.6; provided, that
if such Non-Consenting Lender does not comply with Section 9.6 within three
(3) Business Days after Borrower’s request, compliance with Section 9.6 shall
not be required to effect such assignment.

 

43



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant, as
of the date of each Extension of Credit as provided herein, to the
Administrative Agent and to each Lender that:
Section 3.1 [Reserved].
Section 3.2 No Material Adverse Effect.
Since the Closing Date (after giving effect to the Transactions), there has been
no development, circumstance or event which has had or could reasonably be
expected to have a Material Adverse Effect.
Section 3.3 Corporate Existence; Compliance with Law.
Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and has taken all
actions necessary to maintain all rights, privileges, licenses and franchises
necessary or required in the normal conduct of its business, (c) is duly
qualified to conduct business and in good standing under the laws of (i) the
jurisdiction of its organization or formation, (ii) the jurisdiction where its
chief executive office is located and (iii) each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing in any such other jurisdiction could not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the business or operations of the Credit Parties and their Subsidiaries in such
jurisdiction and (d) is in compliance with all Requirements of Law,
organizational documents, government permits and government licenses (including
gaming and liquor licenses) except to the extent such non-compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The jurisdictions in which the Credit Parties are organized as
of the Closing Date are described on Schedule 3.3. The Borrower shall update
Schedule 3.3 from time to time, in accordance with Section 5.2, to add
Additional Credit Parties.
Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
(a) Each of the Credit Parties has full power and authority and the legal right
to make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party. Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

44



--------------------------------------------------------------------------------



 



(b) Each of the Borrower and the Guarantors has obtained (i) all material
licenses (including material gaming and liquor licenses), permits and consents
necessary or appropriate for such party to conduct the business and operations
located at each of the Facilities and (ii) except for the Colorado Gaming Notice
and any Approvals of the Gaming Authorities or any other Governmental
Authorities that the Administrative Agent or any Lender, Secured Party or
Participant is required to obtain under the Gaming Laws or other Requirements of
Law in order to exercise their respective rights and remedies under the Credit
Documents, all required approvals from the Gaming Authorities of the
transactions contemplated hereby and by the other Credit Documents.
Section 3.5 No Legal Bar; No Default.
The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any Requirement of Law
or any Contractual Obligation of any Credit Party (except those as to which
waivers or consents have been obtained), (b) will not conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws,
articles of organization, operating agreement or other organization documents of
the Credit Parties or any material agreement or other material instrument to
which such Person is a party or by which any of its properties may be bound or
any material approval or material consent from any Governmental Authority
relating to such Person, and (c) will not result in, or require, the creation or
imposition of any Lien on any Credit Party’s properties or revenues pursuant to
any Requirement of Law or Contractual Obligation other than the Liens arising
under or contemplated in connection with the Credit Documents or Permitted
Liens. No Credit Party is in default under or with respect to any of its
Contractual Obligations except to the extent such default could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
Section 3.6 No Material Litigation.
No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Extension
of Credit or any of the transactions contemplated hereby, or (b) which could
reasonably be expected to have a Material Adverse Effect. No permanent
injunction, temporary restraining order or similar decree has been issued
against any Credit Party or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
Section 3.7 Investment Company Act; etc.
No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Credit Party Obligations.

 

45



--------------------------------------------------------------------------------



 



Section 3.8 Margin Regulations.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements delivered pursuant to Section 5.1 and the
aggregate value of all “margin stock” owned by the Credit Parties and their
Subsidiaries taken as a group does not exceed 25% of the value of their assets.
Section 3.9 ERISA.
Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits. Neither any Credit Party nor any Commonly Controlled
Entity is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan.
Section 3.10 Environmental Matters.
Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:
(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability on behalf of
any Credit Party under, any Environmental Law.
(b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
(5) years been in compliance, with all applicable Environmental Laws, and there
is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

 

46



--------------------------------------------------------------------------------



 



(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability on behalf of any Credit Party with respect to environmental
matters or Environmental Laws regarding any of the Properties or the Business,
nor do the Credit Parties or their Subsidiaries have knowledge or reason to
believe that any such notice will be received or is being threatened.
(d) The Credit Parties have not and, to the best knowledge of the Credit
Parties, no other Person has disposed of Materials of Environmental Concern from
the Properties in violation of, or in a manner or to a location that could give
rise to liability on behalf of any Credit Party under any Environmental Law, and
the Credit Parties have not and, to the best knowledge of the Credit Parties, no
other Person has generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability on behalf of any Credit Party
under, any applicable Environmental Law.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.
(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability on behalf of any Credit Party under
Environmental Laws.
Section 3.11 Purpose; Use of Proceeds.
The purpose of the Term Loan is to pay the fees, costs and expenses of the
Borrower and its Subsidiaries as and to the extent that such fees, costs or
expenses are specifically provided for in the Series B Term Loan Budget. The
proceeds of the Term Loan shall be kept in the Series B Term Loan Controlled
Account and shall be used by solely as provided in the Series B Term Loan
Budget.
Section 3.12 Subsidiaries; Joint Ventures; Partnerships.
Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing Date.
Information on the attached Schedule includes the following: (a) the number of
shares of each class of Equity Interest or other equity interests of each
Subsidiary outstanding; and (b) the number and percentage of outstanding shares
of each class of Equity Interest owned by the Borrower or any of its
Subsidiaries. The outstanding Equity Interests of all such Subsidiaries are
validly issued, fully paid and non-assessable and are owned free and clear of
all Liens (other than those arising under the Credit Documents). There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interest of
the Borrower or any Subsidiary, except as contemplated in connection with the
Credit Documents or as set forth on Schedule 3.12. The Borrower shall update
Schedule 3.12 from time to time, in accordance with Section 5.2, by providing a
replacement Schedule 3.12 to the Administrative Agent.

 

47



--------------------------------------------------------------------------------



 



Section 3.13 Ownership.
Each of the Credit Parties and its Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
assets, which, together with assets leased or licensed by the Credit Parties and
their Subsidiaries, represents all assets in the aggregate material to the
conduct of the business of the Credit Parties and their Subsidiaries, and (after
giving effect to the Transactions) none of such assets is subject to any Lien
other than Permitted Liens. Each Credit Party and its Subsidiaries enjoys
peaceful and undisturbed possession under all of its leases and all such leases
are valid and subsisting and in full force and effect.
Section 3.14 Indebtedness.
Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness.
Section 3.15 Taxes.
Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all material income tax returns and all other material tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other material taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, gaming taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) that are not yet due
and payable or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties or their Subsidiaries is aware,
as of the Closing Date, of any proposed material tax assessments made in writing
against it or any of its Subsidiaries.
Section 3.16 Intellectual Property Rights.
Each of the Credit Parties and its Subsidiaries owns, or has the legal right to
use, all Intellectual Property necessary for each of them to conduct its
business as currently conducted. Set forth on Schedule 3.16 is a list of all
registered or issued Intellectual Property (including all applications for
registration and issuance) owned by each of the Credit Parties and its
Subsidiaries or that each of the Credit Parties or any of its Subsidiaries has
the right to use as of the Closing Date or as of the date such Schedule was last
updated in

 

48



--------------------------------------------------------------------------------



 



accordance with the terms of Section 5.2 (including name/title, current owner,
registration or application number, and registration or application date).
Except as disclosed in Schedule 3.16 hereto, (a) each Credit Party has the right
to use its Intellectual Property in perpetuity and without payment of royalties,
(b) all registrations with and applications to Governmental Authorities in
respect of such Intellectual Property are valid and in full force and effect and
are not subject to the payment of any taxes or maintenance fees or the taking of
any interest therein, held by any of the Credit Parties to maintain their
validity or effectiveness, and (c) there are no restrictions on the direct or
indirect transfer of any Contractual Obligation, or any interest therein, held
by any of the Credit Parties in respect of such Intellectual Property which has
not been obtained. None of the Credit Parties is in default (or with the giving
of notice or lapse of time or both, would be in default) under any license to
use its Intellectual Property; no claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor do the
Credit Parties or any of their Subsidiaries know of any such claim; and, to the
knowledge of the Credit Parties or any of their Subsidiaries, the use of such
Intellectual Property by any of the Credit Parties or any of its Subsidiaries
does not infringe on the rights of any Person. The Credit Parties have recorded
or deposited with and paid to the United States Copyright Office, the Register
of Copyrights, the Copyrights Royalty Tribunal or other Governmental Authority,
all notices, statements of account, royalty fees and other documents and
instruments required under the terms and conditions of any Contractual
Obligation of the Credit Parties and/or under Title 17 of the United States Code
and the rules and regulations issued thereunder (collectively, the “Copyright
Act”), and are not liable to any Person for copyright infringement under the
Copyright Act or any other law, rule, regulation, contract or license as a
result of their business operations. Schedule 3.16 shall be updated from time to
time, in accordance with Section 5.2, by the Borrower to include new
Intellectual Property acquired after the Closing Date by giving written notice
thereof to the Administrative Agent.
Section 3.17 Solvency.
After giving effect to the Transactions, (a) each of the Credit Parties is
solvent and is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, and (b) the fair saleable value of each Credit Party’s assets,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Agreement. After giving effect to the
Transactions, none of the Credit Parties (i) has unreasonably small capital in
relation to the business in which it is or proposes to be engaged or (ii) has
incurred, or believes that it will incur debts beyond its ability to pay such
debts as they become due. In executing the Credit Documents and consummating the
Transactions, none of the Credit Parties intends to hinder, delay or defraud
either present or future creditors or other Persons to which one or more of the
Credit Parties is or will become indebted.
Section 3.18 Investments.
All Investments of each of the Credit Parties and its Subsidiaries are Permitted
Investments.

 

49



--------------------------------------------------------------------------------



 



Section 3.19 Location of Collateral.
Set forth on Schedule 3.19(a) is a list of all Properties of the Credit Parties
and their Subsidiaries as of the Closing Date with street address, county and
state where located. Set forth on Schedule 3.19(b) is a list of all locations
where any tangible personal property of the Credit Parties and their
Subsidiaries (excluding inventory in transit or on temporary display at a
customer location) is located as of the Closing Date, including county and state
where located. Set forth on Schedule 3.19(c) is the state of incorporation or
organization, the chief executive office, the principal place of business, the
federal tax identification number and organization identification number of each
of the Credit Parties and their Subsidiaries as of the Closing Date.
Section 3.20 [Reserved].
Section 3.21 Brokers’ Fees.
None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this
Agreement or as contemplated by the Bankruptcy Plan.
Section 3.22 Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date, other than as set forth in Schedule 3.22 hereto, and none of the
Credit Parties or their Subsidiaries (a) has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five
(5) years, other than as set forth in Schedule 3.22 hereto, or (b) has knowledge
of any potential or pending strike, walkout or work stoppage. Other than as set
forth on Schedule 3.22, no unfair labor practice complaint is pending against
any Credit Party or any of its Subsidiaries. There are no strikes, walkouts,
work stoppages or other material labor difficulty pending or threatened against
any Credit Party.
Section 3.23 Accuracy and Completeness of Information.
All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document, or any transaction contemplated hereby
or thereby, was on the date furnished, is, or will be on the date furnished true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information not misleading.
Section 3.24 [Reserved].
Section 3.25 Insurance.
The insurance coverage of the Credit Parties and their Subsidiaries as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.25 and such insurance coverage complies with the
requirements set forth in Section 5.5(b).

 

50



--------------------------------------------------------------------------------



 



Section 3.26 Security Documents.
The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization for each Credit Party, the filing
of appropriate assignments or notices with the United States Patent and
Trademark Office and the United States Copyright Office, and the recordation of
the Mortgage Instruments, in each case in favor of the Administrative Agent, on
behalf of the Lenders, and (b) the Administrative Agent obtaining Control (as
defined in the Security Agreement) or possession over those items of Collateral
in which a security interest is perfected through Control or possession)
perfected security interests and Liens, prior to all other Liens other than
Permitted Liens.
Section 3.27 [Reserved].
Section 3.28 Classification of Senior Indebtedness.
The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.
Section 3.29 Anti-Terrorism Laws.
Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Credit Parties (i) is a blocked
person described in Section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
Section 3.30 Compliance with OFAC Rules and Regulations.
None of the Credit Parties or their Subsidiaries or their respective Affiliates
(a) is a Sanctioned Person, (b) has more than 15% of its assets in Sanctioned
Countries, or (c) derives more than 15% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries. No part of
the proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.

 

51



--------------------------------------------------------------------------------



 



Section 3.31 Compliance with FCPA.
Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
Section 3.32 Consent; Governmental Authorizations.
Except for the Colorado Gaming Notice and any Approvals of the Bankruptcy Court,
Gaming Authorities or any other Governmental Authorities that the Administrative
Agent or any Lender, Secured Party or Participant is required to obtain under
Requirements of Law in order to exercise their respective rights and remedies
under the Credit Documents, no approval, consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with acceptance of Extensions of
Credit by the Borrower or the making of the Guaranty hereunder or with the
execution, delivery or performance of any Credit Document by the Credit Parties
(other than those which have been obtained) or with the validity or
enforceability of any Credit Document against the Credit Parties (except such
filings as are necessary in connection with the perfection of the Liens created
by such Credit Documents).
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.1 Conditions to Closing Date.
This Agreement shall become effective and the Term Loan shall be made, in each
case, only upon the satisfaction of the following conditions precedent:
(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) except as provided in Section 9.22, counterparts of this
Agreement executed by a duly authorized officer of each party hereto, (ii) for
the account of each Lender requesting a promissory note, a Note,
(iii) counterparts of the Security Agreement, the Pledge Agreement, each
Environmental Indemnity and each Mortgage Instrument, in each case conforming to
the requirements of this Agreement and executed by duly authorized officers of
the Credit Parties or other Person, as applicable, and (iv) except as provided
in Section 9.22, counterparts of any other Credit Document executed by the duly
authorized officers of the parties thereto.

 

52



--------------------------------------------------------------------------------



 



(b) Authority Documents. The Administrative Agent shall have received the
following:
(i) Articles of Incorporation/Charter Documents. Copies of articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.
(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.
(iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.
(iv) Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization of such Credit Party.
(v) Incumbency. An incumbency certificate of each Credit Party certified by an
officer (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) to be true and correct as of the Closing Date.
(vi) Legal Opinion of Counsel. If requested by the Administrative Agent, the
Administrative Agent shall have received an opinion or opinions (including, if
so requested, local counsel opinions, including, without limitation, Colorado
local counsel opinions) of counsel for the Credit Parties, dated the Closing
Date and addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent.
(vii) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
(A) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(B) stock or membership certificates, if any, evidencing the Equity Interest
pledged to the Administrative Agent pursuant to the Pledge Agreement and duly
executed in blank undated stock or transfer powers (other than the stock
certificates evidencing the Equity Interest in ROC and the stock power with
respect to the same);

 

53



--------------------------------------------------------------------------------



 



(C) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral;
(D) all instruments and chattel paper in the possession of any of the Credit
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s and the Lenders’ security
interest in the Collateral; and
(E) a Deposit Account Control Agreement satisfactory to the Administrative Agent
with respect to the Series B Term Loan Controlled Account.
(viii) Real Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent and the Lenders:
(A) fully executed and notarized Mortgage Instruments encumbering the Mortgaged
Properties listed in Schedule 3.19(d) as to properties owned by the Credit
Parties;
(B) a title report in respect of each of the Mortgaged Properties;
(C) with respect to each Mortgaged Property listed in Schedule 3.19(d), a
Mortgage Policy assuring the Administrative Agent that the Mortgage Instrument
with respect to such Mortgaged Property creates a valid and enforceable second
priority mortgage lien on such Mortgaged Property, free and clear of all defects
and encumbrances except Permitted Liens;
(D) evidence satisfactory to Administrative Agent as to (A) whether any
Mortgaged Property listed in Schedule 3.19(d) is a Flood Hazard Property and
(B) if any Mortgaged Property is a Flood Hazard Property, (x) whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (y) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(I) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(II) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (z) copies
of insurance policies or certificates of insurance of the Credit Parties and
their Subsidiaries evidencing flood insurance reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent as loss payee on behalf
of the Lenders;
(E) [Reserved].

 

54



--------------------------------------------------------------------------------



 



(F) to the extent requested by the Administrative Agent, satisfactory
third-party environmental reviews of all owned Mortgaged Properties listed in
Schedule 3.19(d) and all leased Mortgaged Properties listed in Schedule 3.19(d),
including, but not limited to, Phase I environmental assessments, together with
reliance letters in favor of the Lenders;
(G) to the extent requested by the Administrative Agent, opinions of counsel to
the Credit Parties for each jurisdiction in which the Mortgaged Properties are
located;
(H) to the extent requested by the Administrative Agent and available upon using
commercially reasonable efforts, zoning letters from each municipality or other
Governmental Authority for each jurisdiction in which the Mortgaged Properties
listed in Schedule 3.19(d) are located, and zoning reports from a nationally
recognized zoning reporting service; and
(I) with respect to each owned Mortgaged Property, and to the extent requested
by the Administrative Agent, with respect to each leased Mortgaged Property, a
Survey certified to the Administrative Agent and the Title Insurance Company by
a firm of surveyors reasonably satisfactory to the Administrative Agent and
acceptable to the Title Insurance Company.
(c) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability, casualty, flood (subject to
Section 4.1(b)(viii)(D)), property and business interruption insurance meeting
the requirements set forth herein or in the Security Documents.
(d) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, after giving effect to the initial borrowings under the
Credit Documents, in substantially the form of Exhibit 4.1(d) hereto.
(e) Account Designation Notice. If requested by the Administrative Agent, the
Administrative Agent shall have received the executed Account Designation Notice
in the form of Exhibit 1.1(a) hereto.
(f) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

 

55



--------------------------------------------------------------------------------



 



(g) Consents. The Administrative Agent shall have received evidence that (A)
except for the Colorado Gaming Notice and any Approvals of the Gaming
Authorities or any other Governmental Authorities that the Administrative Agent
or any Lender, Secured Party or Participant is required to obtain under the
Gaming Laws or other Requirements of Law in order to exercise their respective
rights and remedies under the Credit Documents (i) all boards of directors,
governmental, shareholder and material third party consents and approvals
necessary in connection with the Transactions have been obtained and all
applicable waiting periods have expired without any action being taken by any
authority that could restrain, prevent or impose any material adverse conditions
on such transactions or that could seek or threaten any of the foregoing, and
(ii) the Borrower and the Guarantors have made all necessary registrations with,
obtained all necessary consents or approvals of, given all necessary notices to,
and taken all other necessary actions required by, each applicable Gaming
Authority relative to the execution, delivery and performance of the Credit
Documents by the Borrower and the Guarantors and (B) the Borrower has given
notice of the Transactions to the Colorado Gaming Authorities prior to the
Closing Date.
(h) Customer Information. The Lenders shall have received all documentation and
other information that is (i) requested in writing not less than 10 business
days prior to the Closing Date and (ii) required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.
(i) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to Section 2.2 and the
Plan of Reorganization.
(j) Plan of Reorganization. Each of the Substantial Consummation Date and the
Designated New Money Election Date shall have occurred.
(k) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in any other Credit Document and which are contained
in any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty that expressly relate to an earlier date, which representation and
warranty shall be true and correct as of such earlier date.
(l) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

 

56



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect and (b) until no
Note remains outstanding and unpaid and the Credit Party Obligations and all
other amounts owing to the Administrative Agent or any Lender hereunder (other
than contingent indemnification obligations for which no claim has been made)
are paid in full, such Credit Party shall, and shall cause each of their
Subsidiaries (other than in the case of Section 5.1 or Section 5.2 hereof), to:
Section 5.1 Financial Statements.
Furnish to the Administrative Agent and each of the Lenders:
(a) Annual Financial Statements. As soon as available and in any event no later
than the earlier of (i) to the extent applicable, the date the Borrower is
required by the SEC to deliver its Form 10-K for each fiscal year of the
Borrower and (ii) ninety (90) days after the end of each fiscal year of the
Borrower, a copy of (A) the Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
Consolidated statements of income and retained earnings and of cash flows of the
Borrower and its Consolidated Subsidiaries for such year, which shall be audited
by a firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Administrative Agent, setting forth in
each case in comparative form the figures for the previous year (except for such
deviations as are permitted by GAAP or SEC rules for companies after their
emergence from bankruptcy), reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification and (B) the
unaudited consolidating balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such fiscal year and the related unaudited
consolidating statements of income and retained earnings and of cash flows of
the Borrower and its Consolidated Subsidiaries for such year;
(b) Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Borrower is
required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Borrower and (ii) forty-five (45) days after the end of each fiscal quarter of
the Borrower, a copy of the Consolidated and consolidating balance sheet of the
Borrower and its Consolidated Subsidiaries as at the end of such period and
related Consolidated and consolidating statements of income and retained
earnings and of cash flows for the Borrower and its Consolidated Subsidiaries
for such quarterly period and for the portion of the fiscal year ending with
such period, in each case setting forth in comparative form Consolidated figures
for the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year-end audit adjustments and except for such deviations as
are permitted by GAAP or SEC rules for companies after their emergence from
bankruptcy); and
(c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event within thirty (30) days after the end of each fiscal year, a copy of the
detailed annual operating budget or plan including cash flow projections of the
Borrower and its Subsidiaries for the next four fiscal quarter period prepared
on a quarterly basis, in form and detail reasonably acceptable to the
Administrative Agent, together with a summary of the material assumptions made
in the preparation of such annual budget or plan;

 

57



--------------------------------------------------------------------------------



 



all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.
Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Borrower through
electronic mail; provided that, upon the Administrative Agent’s request, the
Borrower shall provide paper copies of any documents required hereby to the
Administrative Agent.
Section 5.2 Certificates; Other Information.
Furnish to the Administrative Agent and each of the Lenders:
(a) Accountant Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.1(a) above, a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate.
(b) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.1(a) and Section 5.1(b) above, a certificate
of a Responsible Officer substantially in the form of Exhibit 5.2(b) stating
that (i) such financial statements present fairly the financial position of the
Borrower and its Subsidiaries for the periods indicated in conformity with GAAP
applied on a consistent basis, (ii) each of the Credit Parties during such
period observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement to be observed, performed
or satisfied by it and (iii) such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate. Such
certificate shall include the calculations in reasonable detail required to
indicate compliance with Section 6.16 as of the last day of such period and a
list of the names of each Unrestricted Subsidiary that individually qualifies as
an Unrestricted Subsidiary.
(c) Updated Schedules. Concurrently with or prior to the delivery of the
financial statements referred to in Section 5.1(a) and Section 5.1(b) above,
(i) an updated copy of Schedule 3.3 and Schedule 3.12 if the Borrower or any of
its Subsidiaries has formed or acquired a new Subsidiary since the Closing Date
or since such Schedule was last updated, as applicable and (ii) an updated copy
of Schedule 3.16 if the Borrower or any of its Subsidiaries has registered,
applied for registration of, acquired or otherwise obtained ownership of any new
Intellectual Property since the Closing Date or since Schedule 3.16 was last
updated, as applicable.

 

58



--------------------------------------------------------------------------------



 



(d) Financial Information; SEC Filings; Material Reports; Press Releases; Etc.
Promptly upon their becoming available, (i) copies of all reports (other than
those provided pursuant to Section 5.1 and those which are of a promotional
nature) and other financial information which the Borrower sends to its
shareholders, (ii) copies of all reports and all registration statements and
prospectuses, if any, which the Borrower may make to, or file with, the SEC (or
any successor or analogous Governmental Authority) or any securities exchange or
other private regulatory authority, (iii) all material regulatory reports and
(iv) all press releases and other statements made available by any of the Credit
Parties to the public concerning material developments in the business of any of
the Credit Parties.
(e) Annual Officer’s Certificate. Within ninety (90) days after the end of each
fiscal year of the Borrower, a certificate containing information including a
calculation of Excess Cash Flow and the amount of all acquisitions, all
dividends paid, Asset Dispositions, Facility Dispositions, Qualified IPOs and
Debt Issuances that were made during the prior fiscal year and amounts received
in connection with any Extraordinary Receipt during the prior fiscal year.
(f) Management Letters; Etc. Promptly upon receipt thereof, a copy or summary of
any other report, or “management letter” or similar report submitted by
independent accountants to the Borrower or any of its Subsidiaries in connection
with any annual, interim or special audit of the books of such Person.
(g) Gaming Information. As soon as practicable and in any event within ten
(10) days after the receipt by the Borrower or any Guarantor from any Gaming
Authority or other Governmental Authority having jurisdiction over the
operations of the Borrower or any Guarantor or filing or receipt thereof by the
Borrower or any Guarantor, (i) copies of any order or notice of such Gaming
Authority or such other Governmental Authority or court of competent
jurisdiction which designates any material Casino License or other material
franchise, permit or other governmental operating authorization of the Borrower
or any Guarantor, or any application therefor, for a hearing or which refuses
renewal or extension of, or revokes or suspends the authority of the Borrower or
any Guarantor to own, manage or operate the Facilities (or portion thereof) and
(ii) a copy of any material citation, notice of material violation or order to
show cause issued by any Gaming Authority or other Governmental Authority or any
material complaint filed by any Gaming Authority or other Governmental Authority
which is available to the Borrower or any Guarantor.
(h) Miscellaneous Information. Promptly, such additional financial and other
information as the Administrative Agent, on behalf of any Lender, may from time
to time reasonably request.

 

59



--------------------------------------------------------------------------------



 



Section 5.3 Payment of Taxes and Other Obligations.
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its material taxes (Federal, state, local and any other
taxes) and (b) all of its other obligations and liabilities of whatever nature
in accordance with industry practice and (c) any additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such taxes, obligations and liabilities, except when the amount or validity of
any such taxes, obligations and liabilities is currently being contested in good
faith by appropriate proceedings and reserves, if applicable, in conformity with
GAAP with respect thereto have been provided on the books of the relevant Credit
Party.
Section 5.4 Conduct of Business and Maintenance of Existence.
Continue to engage in business of the same general type as now conducted by it
on the Closing Date and preserve, renew and keep in full force and effect its
corporate or other formative existence and good standing, take all reasonable
action to maintain all rights, privileges and franchises (including all
necessary Casino Licenses) necessary or desirable in the normal conduct of its
business and to maintain its goodwill and comply with all contractual
obligations and Requirements of Law.
Section 5.5 Maintenance of Property; Insurance.
(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted)
and not commit or permit any waste thereon.
(b) Maintain with financially sound and reputable insurance companies liability,
casualty, flood (subject to Section 4.1(b)(viii)(D)), property and business
interruption insurance (including, without limitation, insurance with respect to
(i) its tangible Collateral, (ii) business interruption, (iii) public liability,
(iv) product liability, and (v) larceny, embezzlement and criminal
misappropriation) in at least such amounts and against at least such risks as
are usually insured against by companies engaged in the same or a similar
business; and furnish to the Administrative Agent, upon the request of the
Administrative Agent, full information as to the insurance carried. The
Administrative Agent shall be named (i) as Lender’s loss payee, as its interest
may appear, with respect to any property insurance, and (ii) as additional
insured, as its interest may appear, with respect to any such liability
insurance. As soon as reasonably practicable after the Closing Date, the
Borrower shall provide the Administrative Agent with endorsements of insurance
evidencing liability, casualty, flood (subject to Section 4.1(b)(viii)(D)),
property and business interruption insurance meeting the requirements set forth
herein or in the Security Documents. The Borrower will use commercially
reasonable efforts to have each provider of any such insurance agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and such policies shall provide
that no act or default of the Credit Parties or any of their Subsidiaries or any
other Person shall affect the rights of the Administrative Agent under such
policy or policies.
(c) In case of any material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction. In case of any such material
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, if required by the Administrative Agent or the Required Lenders, such
Credit Party, will promptly, at such Credit Party’s election, (i) at such Credit
Party’s cost and expense, repair or replace the Collateral of such Credit Party
so lost, damaged or destroyed or (ii) prepay the Loans in accordance with
Section 2.3(c)(v).

 

60



--------------------------------------------------------------------------------



 



Section 5.6 Inspection of Property; Books and Records; Discussions.
Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties, financial
conditions and other conditions of the Credit Parties and their Subsidiaries
with officers and employees of the Credit Parties and their Subsidiaries and
with its independent certified public accountants.
Section 5.7 Notices.
Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):
(a) promptly, but in any event within two (2) Business Days after any Credit
Party knows thereof, the occurrence of any Default or Event of Default;
(b) promptly, after any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or involve a monetary claim in excess of $1,000,000;
(c) promptly, of any litigation, or any investigation or proceeding known or
threatened to any Credit Party (i) affecting any Credit Party or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $1,000,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document or any security
interest or Lien created thereunder, (iii) involving an environmental claim or
potential liability under Environmental Laws which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (iv) by
any Governmental Authority relating to the Borrower or any Subsidiary thereof
and alleging fraud, deception or willful misconduct by such Person;
(d) promptly, of any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;

 

61



--------------------------------------------------------------------------------



 



(e) promptly, of any attachment, judgment, lien, levy or order exceeding
$1,000,000 that may be assessed against or threatened against any Credit Party
other than Permitted Liens;
(f) promptly, and in any event within thirty (30) days after any Credit Party
knows or has reason to know thereof: (i) the occurrence or expected occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC (other
than a Permitted Lien) or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or any Credit
Party, any Commonly Controlled Entity or any Multiemployer Plan, with respect to
the withdrawal from, or the terminating, Reorganization or Insolvency of, any
Plan;
(g) promptly after becoming aware of the occurrence of any Internal Control
Event;
(h) promptly, and in any event within ten (10) days prior to creating a Domestic
Subsidiary, notice of the creation of such Domestic Subsidiary;
(i) promptly, any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws; and
(j) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
Section 5.8 Environmental Laws.
(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all material licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings; and

 

62



--------------------------------------------------------------------------------



 



(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Credit Documents.
Section 5.9 Additional Guarantors.
The Credit Parties will cause each of their Domestic Subsidiaries, whether newly
formed, after acquired or otherwise existing (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Domestic Subsidiary being
deemed to constitute the acquisition of a Domestic Subsidiary) to promptly (and
in any event within thirty (30) days after such Domestic Subsidiary is formed or
acquired (or such longer period of time as agreed to by the Administrative Agent
in its reasonable discretion)) become a Guarantor hereunder by way of execution
of a Joinder Agreement and will execute a supplement to the Intercreditor
Agreement, in accordance with to Section 8.21 thereof. In connection therewith,
the Credit Parties shall give notice to the Administrative Agent not less than
ten (10) days prior to creating a Domestic Subsidiary (or such shorter period of
time as agreed to by the Administrative Agent in its reasonable discretion), or
acquiring the Equity Interest of any other Person. Subject to Gaming Laws, the
Credit Party Obligations shall be secured by, among other things, a second
priority perfected security interest in the Collateral of such new Guarantor and
a pledge of 100% of the Equity Interest of such new Guarantor and its direct or
indirect Domestic Subsidiaries (unless such Domestic Subsidiary is owned by a
Foreign Subsidiary) and 65% of the voting Equity Interest and 100% of the
non-voting Equity Interest of its first-tier Foreign Subsidiaries. Subject to
applicable Gaming Laws, in connection with the foregoing, the Credit Parties
shall deliver to the Administrative Agent, with respect to each new Guarantor to
the extent applicable, substantially the same documentation required pursuant to
Section 4.1(b) and Section 5.11 and such other documents or agreements as the
Administrative Agent may reasonably request.
Section 5.10 Compliance with Law.
(a) Comply with all Requirements of Law and orders (including Environmental
Laws), and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and the Collateral if noncompliance with any such Requirements
of Law, order or restriction could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------



 



(b) File, on a timely basis, all applicable reports and informational filings
with respect to the transactions contemplated herein and in the other Credit
Documents that are required by any Gaming Laws or any order issued by any
applicable Gaming Authority.
(c) Comply in all material respects with all Contractual Obligations if
noncompliance with any such Contractual Obligation could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
(d) Maintain any and all material licenses (including liquor licenses),
approvals, notifications, registrations or permits required by applicable Gaming
Authorities or other Governmental Authority for purposes of directing operations
and ownership of the Credit Parties, if any such failure to maintain could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 5.11 Pledged Assets.
(a) Subject to the Gaming Laws, each Credit Party will cause 100% of the Equity
Interest in each of its direct or indirect Domestic Subsidiaries (unless such
Domestic Subsidiary is owned by a Foreign Subsidiary) and 65% of the voting
Equity Interest and 100% of the non-voting Equity Interest of its first-tier
Foreign Subsidiaries, in each case to the extent owned by such Credit Party, to
be subject at all times to a second priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request, subject to Permitted Liens.
(b) Subject to the terms of subsection (c) below and other than Excluded Assets,
each Credit Party will cause any real property it acquires after the Closing
Date and all tangible and intangible personal property now owned or hereafter
acquired to be subject at all times to a second priority, perfected Lien
(subject in each case to Permitted Liens) in favor of the Administrative Agent
pursuant to the terms and conditions of the Security Documents or such other
security documents as the Administrative Agent shall reasonably request. Each
Credit Party shall, and shall cause each of its Subsidiaries to, adhere to the
covenants set forth in the Security Documents.
(c) To the extent otherwise permitted hereunder, if any Credit Party acquires a
fee ownership interest in any real property (“Real Estate”) after the Closing
Date and such Real Estate has a fair market value in excess of $2,000,000, it
shall provide to the Administrative Agent promptly and in any event no later
than 30 days following the date of such acquisition: (i) such security
documentation as the Administrative Agent may request to cause such Real Estate
to be subject at all times to a second priority, perfected Lien (subject in each
case to Permitted Liens) in favor of the Administrative Agent and (ii) such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, title, insurance
policies, surveys, environmental reports and opinions of counsel, all in form
and substance reasonably satisfactory to the Administrative Agent; provided,
that, in the event that the acquisition of such assets is funded in whole or in
part with secured Indebtedness incurred pursuant to Section 6.1(c) or
Section 6.1(k) and clauses (c) or (l) of the definition of “Permitted Liens”,
and the terms of the documents governing such secured Indebtedness do not permit
the Liens securing the Obligations, then such Credit Party shall not be required
to grant a Lien securing the Obligations (it being understood that immediately
upon the ineffectiveness, lapse or termination of any such provision, the
Collateral shall include, and such Credit Party shall grant a security interest
in, such assets).

 

64



--------------------------------------------------------------------------------



 



(d) Each Credit Party shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each leased location or
public warehouse where any Collateral is or may be located.
Section 5.12 Hedging Agreements.
Within ninety (90) days following the Closing Date and at all times thereafter
until the third anniversary of the Closing Date, cause at least 50% of the
aggregate principal amount of Term Loan then outstanding to be hedged against
fluctuations in interest rate in respect of the Cash Payment pursuant to Hedging
Agreements for a term of at least three (3) years (provided, however, that such
term may be shortened if the Borrower shall have made (or shall be presumed to
have made) a PIK Election) with a counterparty and on terms reasonably
acceptable to the Administrative Agent.
Section 5.13 [Reserved].
Section 5.14 Ratings.
Obtain Ratings within ninety (90) days following the Closing Date, and maintain
Ratings at all times thereafter.
Section 5.15 Landlord Waivers.
The Credit Parties will provide the Administrative Agent with such estoppel
letters, consents and waivers from the landlords on such real property to the
extent (a) requested by the Administrative Agent and (b) the Borrower is able to
secure such letters, consents and waivers after using commercially reasonable
efforts (such letters, consents and waivers shall be in form and substance
reasonably satisfactory to the Administrative Agent).
Section 5.16 Deposit Account Control Agreements.
The Credit Parties will use commercially reasonable efforts to enter into, as
soon as reasonably practicable after the Closing Date, Deposit Account Control
Agreements with the Administrative Agent and the applicable deposit bank, with
respect to each deposit account of the Credit Parties, except payroll accounts,
the Series B Term Loan Controlled Account and other accounts designated by the
Administrative Agent.
Section 5.17 Appraisals.
Upon the occurrence and during the continuance of an Event of Default and the
Administrative Agent’s reasonable request and upon reasonable notice to the
Borrower, the Borrower shall have field examinations and/or Real Estate
Appraisals conducted, in each case at the Borrower’s expense.

 

65



--------------------------------------------------------------------------------



 



Section 5.18 Additional Matters.
(a) Public/Private Designation. Borrower will cooperate with the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Borrower to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V and will
designate Information Materials (i) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (ii) that are not Public Information as
“Private Information”.
(b) Gaming Approvals. As soon as practicable, but in any event within twenty
(20) days following the Closing Date, the Borrower shall deliver to the
applicable Colorado Gaming Authorities fully executed copies of the Credit
Documents (the “Colorado Gaming Notice”).
(c) Further Assurances. Upon the reasonable request of the Administrative Agent,
the Credit Parties shall promptly perform or cause to be performed any and all
acts and execute or cause to be executed any and all documents for filing under
the provisions of the Uniform Commercial Code or any other Requirement of Law
which are necessary or advisable to maintain in favor of the Administrative
Agent, for the benefit of the Secured Parties, Liens on the Collateral that are
duly perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.
ARTICLE VI
NEGATIVE COVENANTS
Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, and (b) until no
Note remains outstanding and unpaid and the Credit Party Obligations and all
other amounts owing to the Administrative Agent or any Lender hereunder (other
than contingent indemnification obligations for which no claim has been made)
are paid in full, that:
Section 6.1 Indebtedness.
No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:
(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;
(b) Indebtedness of the Credit Parties and their Subsidiaries (i) existing as of
the Closing Date (and set out more specifically in Schedule 6.1(b) hereto),
(ii) pursuant to the Series A Credit Agreement and (iii) in each case, any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension;

 

66



--------------------------------------------------------------------------------



 



(c) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset (real
or personal), whether through the direct purchase or construction of assets or
the Equity Interest of any Person owning such assets; provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset or Equity Interest; and (ii) no such Indebtedness
shall be renewed, refinanced or extended for a principal amount in excess of the
principal balance outstanding thereon at the time of such renewal, refinancing
or extension;
(d) Unsecured Intercompany Debt; provided that any such Indebtedness shall be
fully subordinated to the Credit Party Obligations hereunder on terms required
under Article XI;
(e) Indebtedness and obligations owing under Hedging Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(f) [Reserved.];
(g) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section;
(h) so long as the Borrower is in compliance on a Pro Forma Basis with the
Consolidated Leverage Incurrence Test and no Default or Event of Default has
occurred and is continuing or would otherwise arise as a result of the
incurrence of such Indebtedness, additional Subordinated Indebtedness or
unsecured Indebtedness and refinancings, exchanges, extensions and renewals
thereof; provided that (i) such Indebtedness shall have a maturity date at least
ninety-one (91) days after the Maturity Date, (ii) the terms and conditions of
such Indebtedness shall be consistent with market terms for similar issuances at
such time and (iii) such Indebtedness shall otherwise be on terms and conditions
reasonably acceptable to the Administrative Agent;
(i) Indebtedness incurred under performance bonds, appeal bonds, surety bonds,
insurance obligations or bonds and other similar bonds incurred in the ordinary
course of business;
(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten (10) Business Days of
notification to the applicable Borrower of its incurrence and (y) such
Indebtedness in respect of credit or purchase cards is extinguished within
60 days from its incurrence;

 

67



--------------------------------------------------------------------------------



 



(k) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with any of the Credit Parties or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation and is not created in contemplation of
such event and where such acquisition, merger or consolidation is permitted by
this Agreement and (ii) refinancings or extensions thereof in a principal amount
not in excess of that outstanding as of the date of such renewal, refinancing or
extension; provided, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
(l) Indebtedness arising from agreements of the Credit Parties or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
acquisition or disposition of any business, assets or a Subsidiary not
prohibited by this Agreement, other than Guarantees of Indebtedness incurred by
any person acquiring all or any portion of such business, assets or a Subsidiary
for the purpose of financing such acquisition;
(m) Indebtedness supported by a letter of credit issued under the Series A
Credit Agreement, in a principal amount not in excess of the stated amount of
such letter of credit;
(n) other unsecured Indebtedness of Credit Parties which does not exceed
$2,000,000 in the aggregate at any time outstanding;
(o) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business or
incurred in connection with any Permitted Acquisition or any other Permitted
Investment;
(p) Indebtedness issued by the Company or any of its Restricted Subsidiaries to
future, current or former officers, directors, employees and consultants thereof
or any direct or indirect parent thereof, their respective estates, heirs,
family members, spouses or former spouses, in each case to finance the purchase
or redemption of Equity Interests of the Company, a Restricted Subsidiary or any
of their respective direct or indirect parent companies to the extent described
in clause (f) of Section 6.10; and
(q) all premium (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through
(p) above.
Section 6.2 Liens.
The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens. Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Lenders, to the extent
such Lien has not already been granted to the Administrative Agent.

 

68



--------------------------------------------------------------------------------



 



Section 6.3 Nature of Business.
No Credit Party will, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date or any business incidental, complementary or related thereto or a
reasonable extension or expansion thereof.
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
No Credit Parties will, nor will any Credit Party permit any Subsidiary to,
(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets (including, without limitation, any
Equity Interest of any Subsidiary of the Borrower but excluding any Equity
interests of any Unrestricted Subsidiary) or agree to do so at a future time,
except the following, without duplication, shall be expressly permitted:
(i) (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business, (B) the conversion of cash into
Cash Equivalents and Cash Equivalents into cash and (C) the sale of defaulted
receivables in the ordinary course of business and not as part of an accounts
receivable financing transaction;
(ii) a Facility Disposition;
(iii) the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries;
(iv) the sale, lease or transfer of property or assets from one Credit Party to
another Credit Party;
(v) the termination of any Hedging Agreement;
(vi) the sale, lease or transfer of any property or assets not described in
clauses (i) through (v) or (vii) through (viii) of this Section 6.4(a);
(vii) leases, licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property) of any real or personal property in the ordinary course
of business; and
(viii) Permitted Liens and Restricted Payments permitted by Section 6.10;

 

69



--------------------------------------------------------------------------------



 



provided, that (A) with respect to clauses (ii) and (vi) above, at least 75% of
the consideration received therefor by the Credit Parties or any such Subsidiary
shall be in the form of cash or Cash Equivalents, (B) after giving effect to any
Facility Disposition pursuant to clause (ii) above or Asset Disposition pursuant
to clause (vi) above, the Credit Parties shall be in compliance on a Pro Forma
Basis with the financial covenants set forth in Section 6.16 hereof,
recalculated as of the end of the most recently ended fiscal quarter for which
financial statements are available, (C) with respect to clauses (ii), (iv), (v)
and (vi) above, no Default or Event of Default shall exist or shall result
therefrom, and (D) no sale, transfer, lease or other disposition of assets shall
be permitted hereby (other than sales, transfers, leases or other dispositions
pursuant to Section 6.4(a)(iv)) unless such sale, transfer, lease or other
disposition is for fair market value; provided, further, that with respect to
sales of assets permitted hereunder only, the Administrative Agent shall,
without the consent of any Lender, release its Liens relating to the particular
assets sold; or
(b) purchase, lease or otherwise acquire (in a single transaction or a series of
related transactions) the property or assets of any Person, other than:
(i) Permitted Investments;
(ii) inventory, materials, property and equipment in the ordinary course of
business;
(iii) with the proceeds of any Asset Disposition or Extraordinary Receipt
pursuant to Section 2.3(c)(i) or Section 2.3(c)(v), as applicable; or
(iv) capital expenditures;
(c) enter into any transaction of merger or consolidation, except:
(i) in connection with a Permitted Investment, so long as the continuing or
surviving person shall be the Borrower or a Subsidiary of the Borrower, which
shall be a Credit Party if the merging Subsidiary was a Credit Party and which
together with each of its Subsidiaries shall have complied with Section 5.9 and
Section 5.11,
(ii) in connection with a Permitted Acquisition, provided that following any
such merger or consolidation (A) involving the Borrower, the Borrower is the
surviving Person, (B) involving a Domestic Subsidiary, the surviving or
resulting entity shall be a Credit Party that is a wholly owned Subsidiary, and
(C) involving a Foreign Subsidiary, the surviving or resulting entity shall be a
wholly owned subsidiary; or
(iii) the merger or consolidation (A) of any Subsidiary of the Borrower into the
Borrower in a transaction in which the Borrower is the survivor, (B) of any
Subsidiary of the Borrower into or with any Credit Party (other than the
Borrower) in a transaction in which the surviving or resulting entity is a
Credit Party and, in the case of each of clauses (A) and (B), no Person other
than a Credit Party receives any consideration and (C) the merger or
consolidation of any Subsidiary of the Borrower that is not a Credit Party into
or with any other Subsidiary of the Borrower that is not a Credit Party.

 

70



--------------------------------------------------------------------------------



 



Section 6.5 .Advances, Investments and Loans.
The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment except for Permitted Investments.
Section 6.6 Transactions with Affiliates.
The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions involving aggregate consideration in
excess of $1 million with any officer, director, shareholder or Affiliate other
than on terms and conditions substantially as favorable as would be obtainable
in a comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate, except (a) transactions in the ordinary
course of business, (b) dividends, redemptions and repurchases permitted under
Section 6.10, (c) any transaction (i) that is approved by a majority of the
members of the Board of Directors which directors are not themselves (and are
not Affiliates of) the officer, director, shareholder or Affiliate that is party
to the subject transaction and (ii) in the case of any such transaction
involving aggregate consideration in excess of $5 million, in respect of which
the Borrower delivers to the Administrative Agent a letter addressed to the
Board of Directors from an accounting, appraisal or investment banking firm of
nationally recognized standing that is, in the Borrower’s good faith
determination, qualified to render such letter, which letter states that such
transaction is fair, from a financial perspective, to the Borrower or such
Subsidiary, as applicable, (d) loans or advances to employees, directors and
employees pursuant to clause (e) of the definition of “Permitted Investments”,
(e) transactions among the Borrower or any Subsidiary or any entity that becomes
a Subsidiary as a result of such transaction (including via merger or
consolidation in which a Subsidiary is the surviving entity) not prohibited by
this Agreement, (f) the payment of fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of the Borrower
and its Subsidiaries in the ordinary course of business, (g) (A) any employment
agreements entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (B) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with employees, officers or directors and (C) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto and (h) the issuance, sale, transfer of Equity
Interests of the Borrower to its shareholders and capital contributions by the
Borrower’s shareholders to the Borrower.
Section 6.7 Ownership of Subsidiaries; Restrictions.
The Credit Parties will not sell, transfer, pledge or otherwise dispose of any
Equity Interest or other equity interests in any of their Subsidiaries, nor will
they permit any of their Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Equity Interest or other equity interests,
except in a transaction permitted by Section 6.2 or Section 6.4, as applicable.

 

71



--------------------------------------------------------------------------------



 



Section 6.8 Corporate Changes; Material Contracts.
No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year without providing prior notice to the Administrative Agent
(which shall be given no later than any required notice to the SEC, if any),
(b) amend, modify or change its articles of incorporation, certificate of
designation (or corporate charter or other similar organizational document)
operating agreement or bylaws (or other similar document) in any respect adverse
to the interests of the Lenders, in each case, without the prior written consent
of the Required Lenders; provided that no Credit Party shall (i) alter its legal
existence or, in one transaction or a series of transactions, merge into or
consolidate with any other entity, or sell all or substantially all of its
assets, (ii) change its state of incorporation or organization, or (iii) change
its registered legal name, in each case without complying with the conditions
set forth in the Security Agreement, or (c) change its accounting method (except
in accordance with GAAP) in any manner adverse to the interests of the Lenders
without the prior written consent of the Required Lenders.
Section 6.9 Limitation on Restricted Actions.
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interest or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(e) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement,
the other Credit Documents and the Series A Credit Agreement; (ii) applicable
law; (iii) any document or instrument governing Indebtedness incurred pursuant
to Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith;
(iv) customary restrictions and conditions in any document or instrument
governing any Permitted Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien and
such encumbrances and restrictions are not created in whole or in part for the
purpose of avoiding the restrictions imposed by this Section 6.9; (v) any
agreement relating to Indebtedness incurred pursuant to Section 6.1(h), to the
extent that such restrictions are not more restrictive, taken as a whole, than
the restrictions contained herein; (vi) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;
(vii) any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary; (viii) restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business;
(ix) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition; (x) customary
restrictions and conditions contained in any agreement relating to the sale,
transfer, lease or other disposition of any asset permitted under Section 6.4
pending the consummation of such sale, transfer, lease or other disposition;
(xi) any such prohibitions and restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts or obligations referred to in
clauses (i) through (x) above, provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are no more restrictive than those contained in such contract or
obligation prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

72



--------------------------------------------------------------------------------



 



Section 6.10 Restricted Payments.
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interest of such Person, (b) to make dividends or other distributions payable to
the Credit Parties (directly or indirectly through its Subsidiaries),
(c) dividends in an aggregate amount equal to the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this clause
(c) of Section 6.10, such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Default or Event of Default has
occurred and is continuing or would result therefrom and, after giving effect
thereto, that the Borrower shall be in compliance on a Pro Forma Basis with the
Consolidated Leverage Incurrence Test, (d) other Restricted Payments in an
aggregate amount not to exceed $2,500,000 per fiscal year, (e) noncash
repurchases of Equity Interests deemed to occur upon exercise of stock options
if such Equity Interests represent a portion of the exercise price of such
options, (f) the repurchase, retirement or other acquisition or retirement for
value of Equity Interests (other than Disqualified Stock) of the Company held by
any future, present or former employee, director or consultant of the Company or
any of its Subsidiaries pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, provided
that the aggregate amount of Restricted Payments made pursuant to this clause
(f) shall not exceed in any calendar year $2,000,000 (it being understood that
the cancellation of Indebtedness owing to the Company from any such persons in
connection with any such repurchase, retirement or other acquisition of Equity
Interests shall not be deemed to constitute a Restricted Payment for purposes of
this Section 6.10 or any other provision of this Agreement, (g) after a
Qualified IPO, the Borrower may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount equal to 5%
per annum of the net proceeds received by the Borrower from any public offering
of Equity Interests of the Borrower and (h) dividends of the Equity Interests of
Unrestricted Subsidiaries.
Section 6.11 Series B Term Loan Budget.
The Series B Term Loan Budget is attached to this Agreement as Schedule 6.11.
The Credit Parties shall retain the proceeds of the Term Loan in the Series B
Term Loan Controlled Account and will not, nor will they permit any Subsidiary
to, without the prior written consent of the Required Lenders and except as
permitted by the Series B Term Loan Budget, use any proceeds of the Term Loan
other than for the purposes and in the amounts set forth in the Series B Term
Loan Budget.

 

73



--------------------------------------------------------------------------------



 



Section 6.12 Amendment of Subordinated Debt.
The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders.
Section 6.13 Sale Leasebacks.
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary has sold or transferred
or is to sell or transfer to a Person which is not a Credit Party or a
Subsidiary or (b) which any Credit Party or any Subsidiary intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by a Credit Party or a Subsidiary to another Person
which is not a Credit Party or a Subsidiary in connection with such lease, in
each case, unless, after giving effect to such transaction, the Credit Parties
shall be in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 6.16 hereof.
Section 6.14 No Further Negative Pledges.
The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except
(a) pursuant to this Agreement, the other Credit Documents and the Series A
Credit Agreement, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (c) pursuant to any agreement relating to
Indebtedness incurred pursuant to Section 6.1(h), to the extent that such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained herein, (d) with any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien and such prohibitions and
restrictions are not created for the purpose of avoiding the restrictions of
this Section 6.14, (e) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business; (f) any agreement in
effect at the time such subsidiary becomes a Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary; (g) restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business; (h) any
restriction on a Subsidiary imposed pursuant to an agreement entered into for
the sale or disposition of the Equity Interests or assets of a Subsidiary
pending the closing of such sale or disposition; (i) customary restrictions and
conditions contained in any agreement relating to the sale, transfer, lease or
other disposition of any asset permitted under Section 6.4 pending the
consummation of such sale, transfer, lease or other disposition; and (j) any
such prohibitions and restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts or obligations referred to in clauses (a) through
(j) above, provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are no more
restrictive than those contained in such contract or obligation prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

74



--------------------------------------------------------------------------------



 



Section 6.15 Account Control Agreements; Additional Bank Accounts.
Set forth on Schedule 6.14 is a complete and accurate list of all checking,
savings or other accounts (including securities accounts) of the Credit Parties
at any bank or other financial institution, or any other account where money is
or may be deposited or maintained with any Person as of the Closing Date. Each
of the Credit Parties agree to enter into Deposit Account Control Agreements,
from time to time, to the extent reasonably requested by the Administrative
Agent or the Required Lenders with respect to such accounts forming a part of
the Collateral.
Section 6.16 Financial Covenant.
(a) The Credit Parties will not, nor will they permit any Subsidiary to, permit
the Consolidated Leverage Ratio, calculated as of the last day of the preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.1 hereof (which calculation shall be made on a Pro Forma Basis to take
into account any events described in the definition of “Pro Forma Basis”
occurring during the period of four fiscal quarters ending on the last day of
such preceding fiscal quarter), to be greater than the Consolidated Leverage
Ratio set forth below corresponding to such quarter end:

          Period   Ratio  
April 1, 2012 through and including March 31, 2013
    15.00 to 1.00  
April 1, 2013 through and including March 31, 2014
    12.50 to 1.00  
April 1, 2014 through and including March 31, 2015
    10.00 to 1.00  
April 1, 2015 and thereafter
    5.00 to 1.00  

(b) The Credit Parties will not, nor will they permit any Subsidiary to, permit
the Consolidated Interest Coverage Ratio, calculated as of the last day of the
preceding fiscal quarter for which financial statements have been delivered
pursuant to Section 5.1 hereof (which calculation shall be made on a Pro Forma
Basis to take into account any events described in the definition of “Pro Forma
Basis” occurring during the period of four fiscal quarters ending on the last
day of such preceding fiscal quarter), to be less than the Consolidated Interest
Coverage Ratio set forth below corresponding to such quarter end:

      Period   Ratio
April 1, 2012 and thereafter
  1.00 to 1.00

 

75



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, solely for the purpose of determining
(pursuant to Sections 2.7(b)(ii), 6.1, 6.4, 6.10 or 6.12 or the definition of
“Permitted Acquisition” herein) whether the Borrower and its Subsidiaries are or
will be in compliance, on a Pro Forma Basis with the Consolidated Leverage
Incurrence Test or any covenants set forth in this Section 6.16 at any time
prior to April 1, 2012, the required Consolidated Leverage Ratio at such time
shall be deemed to be 15.00 to 1.00 or less and the required Consolidated
Interest Coverage Ratio at such time shall be deemed to be 1.00 to 1.00 or
greater.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.1 Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a) Payment. (i) The Borrower shall fail to pay any principal on any Loans or
Note when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms hereof or thereof; or (ii) the Borrower shall fail to
pay any interest on any Loans or any fee or other amount payable hereunder when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof or shall fail to pay any other monetary obligation under
any Mortgage Instrument, and in any such event such failure shall continue
unremedied for three (3) days; or (iii) or any Guarantor shall fail to pay on
the Guaranty in respect of any of the foregoing or in respect of any other
Guaranteed Obligations (after giving effect to the grace period in clause (ii));
or
(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect, false or misleading on or as of the date made or deemed
made; or
(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in
Section 5.1, Section 5.2, Section 5.4, Section 5.7, Section 5.10, Section 5.12
or Article VI hereof; or (ii) any Credit Party shall fail to comply with any
other term, covenant or agreement contained in this Agreement or the other
Credit Documents or any other agreement, document or instrument among any Credit
Party, the Administrative Agent and the Lenders or executed by any Credit Party
in favor of the Administrative Agent or the Lenders (other than as described in
Section 7.1(a) or Section 7.1(c)(i) above), and such breach or failure to comply
is not cured within thirty (30) days of its occurrence; or

 

76



--------------------------------------------------------------------------------



 



(d) Indebtedness Cross-Default. (i) Any Credit Party shall default in any
payment of principal of or interest on any Indebtedness (other than the Loans
and the Guaranty) in a principal amount outstanding of at least $2,000,000 for
the Borrower and any of its Subsidiaries in the aggregate beyond any applicable
grace period (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Credit Party
shall default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans and the Guaranty)
in a principal amount outstanding of at least $2,000,000 in the aggregate for
the Credit Parties and their Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to be repurchased, prepaid, deferred or redeemed
(automatically or otherwise); or
(e) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against a Credit Party or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party or any of its Subsidiaries shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clauses (i), (ii), or (iii) above; or (v) a Credit Party or any of
its Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due; or
(f) Judgment Default. One or more judgments or decrees shall be entered against
a Credit Party or any of its Subsidiaries involving in the aggregate a liability
(to the extent not covered by insurance) of $2,000,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within fifteen (15) Business Days
from the entry thereof or any injunction, temporary restraining order or similar
decree shall be issued against a Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could result in a Material Adverse Effect; or

 

77



--------------------------------------------------------------------------------



 



(g) ERISA Default. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of the Credit Parties or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) a Credit Party, any of its Subsidiaries or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; or
(h) Change of Control. There shall occur a Change of Control; or
(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty, any Credit Document, or any Lien granted thereunder in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a
party; or
(j) Invalidity of Credit Documents. Any other Credit Document shall fail to be
in full force and effect or to give the Administrative Agent and/or the Lenders
the security interests, liens, rights, powers, priority and privileges purported
to be created thereby (except as such documents may be terminated or no longer
in force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien shall
fail (other than by the action or inaction of the Administrative Agent or any
Lender) to be a second priority, perfected Lien on a material portion of the
Collateral; or
(k) Subordinated Debt. Any default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Lenders the rights,
powers and privileges purported to be created thereby; or
(l) Uninsured Loss. Any uninsured damage to or loss, theft or destruction of any
assets of the Credit Parties or any of their Subsidiaries shall occur that is in
excess of $100,000,000; or

 

78



--------------------------------------------------------------------------------



 



(m) Casino Licenses. Any Borrower or Guarantor fails to keep in full force and
effect, suffers the termination, revocation, or suspension of, terminates,
forfeits, or suffers a materially adverse amendment to, any Casino License at
any time held by the Borrower or such Guarantor that is necessary to the
operation of any casino located at the Facilities owned by the Borrower or such
Guarantor.
Section 7.2 Acceleration; Remedies.
(a) Upon the occurrence and during the continuance of a Bankruptcy Event of
Default, automatically the Loans (with accrued interest thereon) and all other
amounts under the Credit Documents shall immediately become due and payable.
(b) If such event is any other Event of Default, any or all of the following
actions may be taken:
(i) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Credit Agreement and the Notes to be due and payable forthwith;
and/or
(ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, exercise such other rights and remedies
as provided under the Credit Documents and under applicable law.
(c) Each of the Borrower and the Guarantors agrees that, upon the occurrence of
and during the continuation of an Event of Default and at the Administrative
Agent’s request, the Borrower and Guarantors will diligently and fully cooperate
with any application by the Administrative Agent, a Lender or such nominee to
any Gaming Authority in connection with the exercise of the rights of the
Lenders under the Credit Documents.
Section 7.3 Right to Cure.
(a) Notwithstanding anything to the contrary contained in Section 7.1, in the
event that the Borrower fails to comply with the requirements of the
Consolidated Leverage Ratio or the Consolidated Interest Coverage Ratio set
forth in Section 6.16 hereof, until the expiration of the 15th day subsequent to
the date that the certificate calculating such Consolidated Leverage Ratio and
Consolidated Interest Coverage Ratio is required to be delivered pursuant to
Section 5.2(b), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
the Borrower (the “Cure Right”), and upon the receipt by the Company of such
cash (the “Cure Amount”) pursuant to the exercise of such Cure Right, such
Consolidated Leverage Ratio and Consolidated Interest Coverage Ratio shall be
recalculated giving effect to the following pro forma adjustment:
(A) EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the Consolidated Leverage Ratio and Consolidated Interest Coverage
Ratio and not for any other purpose under this Agreement, by an amount equal to
the Cure Amount; and

 

79



--------------------------------------------------------------------------------



 



(B) If, after giving effect to the foregoing pro forma adjustment, the Borrower
shall then be in compliance with the requirements of the Consolidated Leverage
Ratio or the Consolidated Interest Coverage Ratio set forth in Section 6.16
hereof, the Borrower shall be deemed to have satisfied the requirements of such
Section 6.16 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of such Section 6.16 that had occurred shall be
deemed cured for this purposes of the Agreement.
(b) Notwithstanding anything herein to the contrary, in each four-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.1 Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Cantor Fitzgerald Securities to
act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
Section 8.2 Nature of Duties.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender or Participant. Each Lender acknowledges that it has not relied, and will
not rely, on any of the Lenders or other Persons so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.
Without limiting the generality of the foregoing, the use of the term “agent”
herein or in the other Credit Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent and shall be
entitled to advice of counsel or other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

80



--------------------------------------------------------------------------------



 



Section 8.3 Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.1 and
Section 7.2) or (ii) in the absence of a finding by a final and nonappealable
decision of a court of competent jurisdiction of gross negligence or willful
misconduct on the part of the Administrative Agent or such Related Party.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

81



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable for any apportionment or
distribution of payments made in good faith pursuant to Section 2.11, and if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Lender or Participant to whom payment was due
but not made shall be to recover from other Lenders any payment in excess of the
amount which they are determined to be entitled to (and such other Lenders
hereby covenant and agree to return promptly to such Lender or Participant any
erroneous payment received by them).
Section 8.4 Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of any Loans that by their
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loans. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may deem and treat the payee of any Loan or Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent and such assignment shall otherwise have been consummated in accordance
with the terms hereof. Other than actions that it is explicitly required to take
pursuant to the terms hereof or of any other Credit Document, the Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all affected Lenders) as it deems appropriate and, if in connection
with any such action, the Administrative Agent so requires, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request or consent of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request or consent and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders, Participants and all future holders of the Loans.

 

82



--------------------------------------------------------------------------------



 



Section 8.5 Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
affected Lenders); provided, however, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not taken, only with the
consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its Related Parties has made any representation or warranty to it and that no
act by the Administrative Agent hereinafter taken, including any review of the
affairs or property of any Credit Party or any Affiliate of a Credit Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender as to any matter, including as to whether the
Administrative Agent or any of its Related Parties have disclosed material
information in their possession. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, including all applicable bank or other
regulatory laws relating to the transaction contemplated hereby, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
Section 8.7 Indemnification.
The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder and their respective Related Parties (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a final and nonappealable decision of a court of competent
jurisdiction; provided, further, that no action taken or refrained from in
accordance with the directions or consent of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. The agreements in this Section shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.

 

83



--------------------------------------------------------------------------------



 



Section 8.8 Administrative Agent in Its Individual Capacity.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
Section 8.9 Successor Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent, provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any Collateral held by
the Administrative Agent on behalf of the Lenders under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

84



--------------------------------------------------------------------------------



 



Section 8.10 Collateral and Guaranty Matters.
(a) The Lenders irrevocably authorize and direct the Administrative Agent:
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon payment in full of all
Credit Party Obligations (other than contingent indemnification obligations for
which no claim has been made or cannot be reasonably identified by an Indemnitee
based on the then-known facts and circumstances), (B) that is transferred as
part of or in connection with any sale or other disposition permitted under
Section 6.4, or (C) subject to Section 9.1, if approved, authorized or ratified
in writing by the Required Lenders or all affected Lenders as specified therein;
and
(ii) to release any Guarantor from its obligations under the applicable Guaranty
(A) if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder or (B) subject to Section 9.1, if approved, authorized or
ratified in writing by the Required Lenders or all affected Lenders as specified
therein.
(b) In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrower’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.
Section 8.11 Agency for Perfection.
Each Lender hereby appoints Administrative Agent and each other Lender as agent
and bailee for the purpose of perfecting the security interests in and liens
upon the Collateral in assets which, in accordance with Article 9 of the Uniform
Commercial Code, can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and Administrative Agent
and each Lender hereby acknowledges that, in the event it shall come into
possession of any Collateral, that it holds possession of or otherwise controls
any such Collateral for the benefit of the Administrative Agent and the Lenders
as secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Each Credit Party by its execution and delivery of this
Agreement hereby consents to the foregoing.
Section 8.12 Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Article VIII and Sections 2.5 and 9.5) allowed in
such judicial proceeding; and

 

85



--------------------------------------------------------------------------------



 



(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and
(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article VIII and Sections 2.5 and 9.5. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
ARTICLE IX
MISCELLANEOUS
Section 9.1 Amendments, Waivers and Release of Collateral.
Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrower hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:
(i) reduce the amount or extend the scheduled date of maturity of any Loans or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-Default Rate set forth in Section 2.4 which shall be determined
by a vote of the Required Lenders) or extend the scheduled date of any payment
thereof, in each case without the written consent of each Lender directly
affected thereby; provided that, it is understood and agreed that no waiver,
reduction or deferral of a mandatory prepayment required pursuant to
Section 2.3(b), nor any amendment of Section 2.3(b) or the definitions of Asset
Disposition, Facility Disposition, Qualified IPO, Debt Issuance, Excess Cash
Flow or Extraordinary Receipt, shall constitute a reduction of the amount of, or
an extension of the scheduled date of, the scheduled date of maturity of, or any
installment of, any Loans or Note; or

 

86



--------------------------------------------------------------------------------



 



(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of “Required Lenders”, without the
written consent of all the Lenders; or
(iii) release the Borrower from its obligations hereunder, without the written
consent of all of the Lenders or release all or substantially all of the
Guarantors from obligations under the Guaranty, without the written consent of
all of the Lenders; or
(iv) release all or substantially all of the Collateral without the written
consent of all of the Lenders; or
(v) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or
(vi) permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders; or
(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or
(viii) amend, modify or waive the order in which Credit Party Obligations are
paid or in a manner that would alter the pro rata sharing of payments by and
among the Lenders in Section 2.6(b) without the written consent of each Lender
directly affected thereby; or
(ix) amend, modify or waive any provision of Article VIII or Section 2.2 without
the written consent of the then Administrative Agent; or
(x) amend or modify the definition of “Credit Party Obligations” to delete or
exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby; or

 

87



--------------------------------------------------------------------------------



 



(xi) permit Interest Periods with a duration other than three (3) months without
the consent of each Lender directly affected thereby; or
(xii) amend or modify the definition of “Required Lenders” without the written
consent of all the Lenders.
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action.
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.
Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
Section 9.2 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

  (i)   If to the Borrower or any other Credit Party:

Riviera Holdings Corporation
2901 Las Vegas Blvd. South
Las Vegas, Nevada 89109
Attention:      Executive Vice President of Finance
Telephone:    (702) 794-9527
Fax:               (702) 794-9442

 

88



--------------------------------------------------------------------------------



 



with a copy to:

Riviera Holdings Corporation
2901 Las Vegas Blvd. South
Attention:      General Counsel
Telephone:    (702) 794-9504
Fax:                 (702) 794-9560

  (ii)   If to the Administrative Agent:

Cantor Fitzgerald Securities
as Administrative Agent
110 East 59th Street
New York, NY 10022
Attention:      Stephen Ewald
Telephone:    212-829-5238
Fax:                 917-677-8224
with a copy to:
Cantor Fitzgerald Securities
as Administrative Agent
900 West Trade Street, Suite 725
Charlotte, NC 28202
Attention:      Bobbie Young
Telephone:    704-374-0574
Fax:                 646-390-1764

  (iii)   if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph.
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

89



--------------------------------------------------------------------------------



 



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
Section 9.3 No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Section 9.4 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which all amounts owing hereunder and under any Notes
have been paid in full.
Section 9.5 Payment of Expenses; Indemnity.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) and the fees, charges and disbursements of Wachtell, Lipton, Rosen & Katz
as counsel for certain Lenders, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

90



--------------------------------------------------------------------------------



 



(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Credit Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loans or the use or proposed use of the proceeds therefrom,
(iii) actual or alleged presence or release of Materials of Environmental
Concern on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any liability under Environmental Law related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, or willful misconduct of such Indemnitee or (B) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 9.5 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s ratable share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loans or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.

 

91



--------------------------------------------------------------------------------



 



(e) Payments. All amounts due under this Section shall be payable promptly and
not later than ten (10) days after demand therefor.
(f) This Section 9.5 shall not apply to Taxes (Taxes being governed by
Section 2.10).
Section 9.6 Successors and Assigns; Participations.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.6, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section 9.6 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of paragraph (f) of this Section 9.6 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section 9.6 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment (y) of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it, or (z) in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

92



--------------------------------------------------------------------------------



 



(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition,
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; it being understood that such consent shall be deemed to have been
given in the event that the Borrower does not respond to the request for consent
within five (5) Business Days thereof) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived in the
discretion of the Administrative Agent), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.8 and Section 9.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

93



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders and principal amounts
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender directly affected thereby pursuant to Section 9.1 and directly affects
such Participant. Subject to paragraph (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.8,
Section 2.9 and Section 2.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.6 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.8, Section 2.9 and Section 2.10 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.10 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.10
as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

94



--------------------------------------------------------------------------------



 



Section 9.7 Right of Set-off; Sharing of Payments.
(a) If an Event of Default shall have occurred and be continuing, each Lender,
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant in accordance with the terms hereof.
(c) Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

95



--------------------------------------------------------------------------------



 



Section 9.8 Table of Contents and Section Headings.
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
Section 9.9 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective as
provided in Section 4.1. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or email shall be effective as delivery of a
manually executed counterpart of this Agreement.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 9.10 Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 9.11 Integration.
This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.
Section 9.12 Governing Law.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

 

96



--------------------------------------------------------------------------------



 



Section 9.13 Consent to Jurisdiction; Service of Process and Venue.
(a) Consent to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Credit
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.
(b) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
(c) Venue. Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
Section 9.14 Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or any action or proceeding relating to this Agreement, any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(ii) an investor or prospective investor in securities issued by an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (iii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, (iv) a
nationally recognized rating agency that requires access

 

97



--------------------------------------------------------------------------------



 



to information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential) or (v) financing, funding or
investing sources of existing or potential Lenders, assignees or Participants,
subject to an agreement containing substantially the same as those of this
Section, (h) with the consent of the Borrower or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to such Person or any of its Affiliates on
a nonconfidential basis from a source other than the Borrower having, to such
Person’s knowledge, no obligation of confidentiality to the Borrower or any of
its Subsidiaries.
For purposes of this Section, “Information” shall mean all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender, as
applicable, (a) from a Person having, to the recipient’s knowledge, no
obligation of confidentiality to the Borrower or any of its Subsidiaries, (b) on
a nonconfidential basis, and (c) prior to disclosure by the Borrower or any of
its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.
Section 9.15 Acknowledgments.
The Borrower and the other Credit Parties each hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document; and
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor.
Section 9.16 Waivers of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

98



--------------------------------------------------------------------------------



 



Section 9.17 Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.
Section 9.18 Resolution of Drafting Ambiguities.
Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.
Section 9.19 Continuing Agreement.
This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, interest, fees and other Credit Party
Obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) have been paid in full. Upon termination, the Credit
Parties shall have no further obligations (other than those obligations that
expressly survive the termination of this Credit Agreement) under the Credit
Documents and the Administrative Agent shall, at the request and expense of the
Borrower, deliver all the Collateral in its possession to the Borrower and
release all Liens on the Collateral; provided that should any payment, in whole
or in part, of the Credit Party Obligations be rescinded or otherwise required
to be restored or returned by the Administrative Agent or any Lender, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, then
the Credit Documents shall automatically be reinstated and all Liens of the
Administrative Agent shall reattach to the Collateral and all amounts required
to be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Credit Party Obligations.
Section 9.20 Regulatory Matters.
(a) Colorado Gaming Approvals. The Borrower shall cause notice of the
transactions contemplated by the Credit Documents to be provided to the Colorado
Gaming Authorities prior to the Closing Date. The Colorado Gaming Authorities
reserve the right to approve, require changes to or require the termination of
any of the Credit Documents, including, but not limited to, if a Lender, the
Administrative Agent, any Secured Party, any Participant or other person having
an interest in the Credit Party Obligations is required to be found suitable and
is not found suitable.

 

99



--------------------------------------------------------------------------------



 



(b) Subject to Gaming Laws. Any other provision in this Agreement or any other
Credit Document to the contrary notwithstanding, each of the Lenders,
Administrative Agent and Secured Party acknowledges that (i) all provisions of
this Agreement and the other Credit Documents relative to the Collateral are
intended to be subject to all applicable mandatory provisions of the Gaming Laws
and to be limited solely to the extent necessary to not render the provisions of
this Agreement and the other Credit Documents invalid or unenforceable, in whole
or in part; (ii) all rights, remedies and powers provided in this Agreement and
the other Credit Documents relative to the Collateral, including, without
limitation, with respect to the entry into and ownership and operation of any
Casino at the Facilities, the possession or control of cashless wagering
systems, mobile gaming systems, all other “gaming devices” or “gaming equipment”
(as such terms or words of like import referring thereto are defined in the
Gaming Laws), and alcoholic beverages and the transfer of gaming or liquor
licenses, may be exercised only to the extent that the exercise thereof does not
violate any Gaming Law and that any required Approvals (including prior
Approvals) are obtained from the applicable Gaming Authorities; (iii) each shall
cooperate with the Gaming Authorities in connection with the administration of
their regulatory jurisdiction, including, without limitation, providing
documents or information as may be requested by the Gaming Authorities relating
to each of them; and (iv) each of them and their respective assignees and
Participants are subject to being called forward by the Gaming Authorities, in
their discretion, for licensing or finding of suitability or to file or provide
other information in order to remain entitled to the benefits of the Credit
Agreement and the other Credit Documents.
Section 9.21 Intercreditor Agreement and Security Documents. Each Lender
hereunder (a) consents to the priority and/or subordination of Liens provided
for in the Intercreditor Agreement, (b) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(c) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement as Second Priority Agent and the Security Documents as
Administrative Agent, in each case, on behalf of such Lender. The foregoing
provisions are intended as an inducement to the Lenders to extend credit and
such Lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement

 

100



--------------------------------------------------------------------------------



 



Section 9.22 Signature Pages. Pursuant to the Confirmation Order, each Lender
party to this Agreement as of the date hereof, by virtue of (a) its affirmative
vote to approve the Plan of Reorganization or (b) if such Lender shall have
failed to vote with respect to, or shall have voted to reject, the Plan of
Reorganization, its affirmative acceptance of the offer to participate in the
Revolving Facility (as defined in the Series A Credit Agreement) and Term Loan,
as the case may be, shall be deemed to have consented to the terms and
provisions of the Credit Documents and shall be bound by the terms thereof as if
it executed signature pages to those Credit Documents to which it is a party as
of the date hereof.
ARTICLE X
GUARANTY
Section 10.1 The Guaranty.
In order to induce the Lenders to enter into this Agreement and to extend credit
hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder, each of the
Guarantors hereby agrees with the Administrative Agent and the Lenders as
follows: Subject to the provisions of Section 10.2(a), the Guarantors jointly
and severally hereby irrevocably and unconditionally guarantee to the Lenders
the due and punctual payment in full of all Credit Party Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code) (collectively, the “Guaranteed Obligations”, and such
guarantee, the “Guaranty”). The Guarantors hereby jointly and severally agree,
in furtherance of the foregoing and not in limitation of any other right which
the Lenders or the Administrative Agent may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower or any other
Loan Party to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code), the Guarantors will upon demand pay, or cause to be paid, in cash, to the
Administrative Agent, an amount equal to the sum of the unpaid principal amount
of all Guaranteed Obligations then due as aforesaid, accrued and unpaid interest
on such Guaranteed Obligations (including interest which, but for the filing of
a petition in bankruptcy with respect to the Borrower or such other Loan Party,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against the Borrower or such other Loan Party for such interest in the
related bankruptcy proceeding) and all other Guaranteed Obligations then due and
owing to the Lenders as aforesaid. All such payments shall be applied promptly
from time to time in accordance with this Agreement.
Section 10.2 Limitation on Amount Guaranteed; Bankruptcy.
(a) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

101



--------------------------------------------------------------------------------



 



(b) Each of the Guarantors unconditionally and irrevocably guarantees jointly
and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders whether or not due or payable by the Borrower upon the
occurrence of any Bankruptcy Event and unconditionally promises to pay such
Credit Party Obligations to the Administrative Agent for the account of the
Lenders, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 10.2(a) without impairing the Guaranty
contained in Section 10.1 or affecting the rights and remedies of any Lender
hereunder.
Section 10.3 Nature of Liability.
Each Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:
(a) The Guaranty is a guarantee of payment when due and not of collectibility.
(b) Payment or performance by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid or performed. Without limiting the generality of the foregoing, if
the Lender is awarded a judgment in any suit brought to enforce any Guarantor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release such Guarantor from its covenant to pay or perform the
portion of the Guaranteed Obligations that is not the subject of such suit, and
such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations.

 

102



--------------------------------------------------------------------------------



 



(c) The Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable (except to the extent enforcement may be limited by applicable
bankruptcy, insolvency, and similar laws affecting creditors’ rights generally)
and shall not be subject to any reduction, limitation, impairment, discharge or
termination for any reason (other than payment in full of the Guaranteed
Obligations), including the occurrence of any of the following, whether or not
any Guarantor shall have had notice or knowledge of any of them: (i) any failure
to assert or enforce or agreement not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of any of the Credit Documents or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Guaranteed Obligations, in each case whether or not in accordance with
the terms of such Credit Document, agreement or instrument, or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents); (v) any defenses, set-offs or counterclaims which the
Borrower or any other Credit Party may assert against any Secured Party in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (vi) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
Section 10.4 Independent Obligation.
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.
Section 10.5 Authorization.
Each of the Guarantors authorizes the Administrative Agent and each Lender
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing the enforceability of the
Guaranty or such Guarantor’s liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from any
Guarantor or any other party for the payment of this Guaranty or the Credit
Party Obligations and exchange, enforce waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine,
(d) release or substitute any one or more endorsers, Guarantors, the Borrower or
other obligors and (e) to the extent otherwise permitted herein, release or
substitute any Collateral.

 

103



--------------------------------------------------------------------------------



 



Section 10.6 Reliance.
It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of the Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Credit
Party Obligations made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder.
Section 10.7 Waiver.
(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever. To the extent permitted
by Section 40.495(2) of the Nevada Revised Statutes, each of the Guarantors
waives the provisions of Nevada Revised Statutes Section 40.430. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party other than payment in full of
the Credit Party Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of the Borrower, any other guarantor or any other party or any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal, or the unenforceability of the Credit
Party Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Borrower other than payment in full of the Credit
Party Obligations (other than contingent indemnity obligations). The
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent or a Lender by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Administrative Agent or any Lender may have against the Borrower or
any other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Credit Party
Obligations (other than contingent indemnity obligations) have been paid in
full. Each of the Guarantors waives any defense arising out of any such election
by the Administrative Agent or any of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantors against the Borrower or any other party
or any security.
(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

 

104



--------------------------------------------------------------------------------



 



(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders against the Borrower or any other
guarantor of the Credit Party Obligations of the Borrower owing to the Lenders
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full. Each of the
Guarantors hereby further agrees not to exercise any right to enforce any other
remedy which the Administrative Agent or the Lenders now have or may hereafter
have against any Other Party, any endorser or any other guarantor of all or any
part of the Credit Party Obligations of the Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders to secure payment of the Credit Party Obligations of the Borrower
until such time as the Credit Party Obligations (other than contingent indemnity
obligations) shall have been paid in full.
Section 10.8 Limitation on Enforcement.
The Lenders agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement. The Lenders further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors.
Section 10.9 Confirmation of Payment.
The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty, confirm to the
Borrower, the Guarantors or any other Person (at the request of the Borrower or
any Guarantor) that such indebtedness and obligations have been paid, subject to
the provisions of Section 10.2.
Section 10.10 Continuing Guaranty.
The Guaranty is a continuing guaranty and shall remain in effect until the
Guaranty Termination Date. Each Guarantor hereby irrevocably waives any right to
revoke the Guaranty as to future transactions giving rise to any Guaranteed
Obligations.
Section 10.11 Rights Cumulative.
The rights, powers and remedies given to the Secured Parties by this Agreement
are cumulative and shall be in addition to and independent of all rights, powers
and remedies given to them by virtue of any statute or rule of law or in any of
the other Credit Documents. Any forbearance or failure to exercise, and any
delay by the Administrative Agent or the Secured Parties in exercising, any
right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

105



--------------------------------------------------------------------------------



 



ARTICLE XI
SUBORDINATION OF INTERCOMPANY DEBT
Section 11.1 Subordination.
(a) General. Each of the Credit Parties agrees and covenants that the
Intercompany Debt is and shall be subordinate in right and order of payment to
the payment in full of the Credit Party Obligations on the terms and conditions
set forth herein.
(b) Permitted Payments. Upon the occurrence and during the continuance of a
Default or Event of Default, at the direction of the Administrative Agent, no
Credit Party shall receive payments of interest, principal and other amounts on
the Intercompany Debt until the Credit Party Obligations are paid in full or
until otherwise agreed by the Administrative Agent or the Required Lenders.
Section 11.2 Priority and Payment of Proceeds in Certain Events.
(a) Insolvency or Dissolution of a Credit Party. Upon the occurrence of a
Bankruptcy Event, all Credit Party Obligations shall first be paid in full
before any Credit Party shall be entitled to receive any payment of the
Intercompany Debt, unless otherwise agreed to by the Administrative Agent or the
Required Lenders. Upon the occurrence of any Bankruptcy Event, any payment or
distribution of assets of a Credit Party of any kind or character, whether in
cash, property or securities to which a Credit Party would be entitled, except
for the provisions of this Article XI, shall be made by such Credit Party or by
any receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution, directly to the Administrative Agent for
application (in the case of cash) to or as collateral (in the case of non-cash
property or securities) for the payment in full of all Credit Party Obligations.
(b) Payments in General. No direct or indirect payment or distribution by or on
behalf of a Credit Party in respect of the Intercompany Debt upon acceleration
shall be made, and no other consideration in respect of the Intercompany Debt
shall be given or received, in each case, to the extent prohibited by
Section 11.1(b).
(c) Certain Payments Held in Trust. In the event that, notwithstanding the
foregoing provisions prohibiting such payment or distribution or such giving or
receipt of consideration, any Credit Party shall have received any payment or
distribution or consideration in respect of the Intercompany Debt contrary to
such provisions, then, and in such event, such payment or distribution or
consideration shall be received and held in trust for the Lenders and shall be
paid over or delivered to the Administrative Agent for application to or as
collateral for the payment or prepayment of all Credit Party Obligations in full
after giving effect to any concurrent payment or distribution to the
Administrative Agent in respect of the Credit Party Obligations. No amount paid
by any Credit Party to the holder or holders of the Intercompany Debt and paid
over by the holder or holders of the Intercompany Debt to the holders of the
Credit Party Obligations pursuant to this Article XI shall, as between any
Credit Party and the holder or holders of the Intercompany Debt, be deemed to be
a payment by any Credit Party to or on account of such Intercompany Debt.

 

106



--------------------------------------------------------------------------------



 



Section 11.3 Restrictions on Actions by Credit Parties.
Until the Credit Party Obligations are paid in full, the Credit Parties shall
not, without the prior written consent of the Administrative Agent, take any
Collection Action with respect to the Intercompany Debt.
Section 11.4 Miscellaneous.
(a) The provisions of this Article XI shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Credit
Party Obligations is rescinded or must otherwise be returned by the Lenders or
any other recipient thereof, as the case may be, upon the insolvency, bankruptcy
or reorganization of any Credit Party or otherwise, all as though such payment
had not been made.
(b) No failure on the part of the Administrative Agent to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof of the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
(c) The provisions of this Article XI constitute a continuing agreement and
shall (i) remain in full force and effect until the Credit Documents shall have
been terminated and the Credit Party Obligations shall have been paid in full,
(ii) be binding upon each of the Credit Parties and its successors and assigns
and (iii) inure to the benefit of and be enforceable by the Administrative Agent
and its respective successors, transferees and assigns.
(d) Notwithstanding the terms of this Article XI, the Administrative Agent or
the Required Lenders shall have the right to waive the subordination terms of
this Article XI and, upon the occurrence and during the continuance of a Default
or Event of Default, require the Credit Parties to enforce the obligations under
the Intercompany Debt in accordance with the terms thereof.
[Signature Pages Follow]

 

107



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Series B Credit
Agreement to be duly executed and delivered by its proper and duly authorized
officers as of the day and year first above written.

            BORROWER:

RIVIERA HOLDINGS CORPORATION,
a Nevada corporation
      By:   /s/ Tullio Marchionne         Name:   Tullio Marchionne       
Title:   Secretary        GUARANTORS:

RIVIERA OPERATING CORPORATION,
a Nevada corporation
      By:   /s/ Tullio Marchionne         Name:   Tullio Marchionne       
Title:   Secretary        RIVIERA BLACK HAWK, INC.,
a Colorado corporation
      By:   /s/ Tullio Marchionne         Name:   Tullio Marchionne       
Title:   Secretary   

 

 



--------------------------------------------------------------------------------



 



          CANTOR FITZGERALD SECURITIES,
as Administrative Agent    
 
       
By:
  /s/ Stephen P. Ewald
 
Name: Stephen P. Ewald    
 
  Title: Managing Director    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          CANTOR FITZGERALD SECURITIES,
as a Lender    
 
       
By:
  /s/ James Bond
 
Name: James Bond
Title: Chief Operating Officer    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          J. P. MORGAN WHITEFRIARS INC.,
as a Lender    
 
       
By:
  /s/ Virginia R. Conway
 
Name: Virginia R. Conway
Title: Attorney-in-Fact    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          CERBERUS SERIES FOUR HOLDINGS, LLC,
as a Lender    
 
       
By:
  Cerberus Institutional Partners, L.P. — Series Four,
its Managing Member    
 
       
By:
  Cerberus Institutional Associates, L.L.C.,
its General Partner    
 
       
By:
  /s/ Mark Neporent
 
Name: Mark Neporent    
 
  Title: Senior Managing Director    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          CONTINENTAL CASUALTY COMPANY,
as a Lender    
 
       
By:
  /s/ Edward J. Lavin
 
Name: Edward J. Lavin
Title: Assistant Vice President    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          FAMILY PARTNERS, LP,
as a Lender    
 
       
By:
  /s/ Eric Houssels
 
Name: Eric Houssels
Title: General Partner    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND, L.P.,
as a Lender    
 
       
By:
  SVP Special Situations, LLC,    
 
  Its Investment Manager    
 
       
By:
  /s/ James L. Varley
 
Name: James L. Varley    
 
  Title: Authorized Signature    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          SCH/VIII BONDS, L.L.C.,
as a Lender    
 
       
By:
  /s/ Marcos Alvarado
 
   
 
  Name: Marcos Alvarado
Title: Vice President    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          SCH/VIII BONDS II, L.L.C.,
as a Lender    
 
       
By:
  /s/ Marcos Alvarado
 
Name: Marcos Alvarado
Title: Vice President    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          SCH/VIII BONDS III, L.L.C.,
as a Lender    
 
       
By:
  /s/ Marcos Alvarado
 
Name: Marcos Alvarado
Title: Vice President    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          SCH/VIII BONDS IV, L.L.C.,
as a Lender    
 
       
By:
  /s/ Marcos Alvarado
 
Name: Marcos Alvarado
Title: Vice President    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          CAI DISTRESSED DEBT OPPORTUNITY MASTER FUND, LTD.
as a Lender    
 
       
By:
  /s/ Herbert E. Seif
 
Name: Herbert E. Seif    
 
  Title: Managing Director, Citigroup Alternative Investments, LLC,    
 
  Its Investment Advisor    

         
By:
  /s/ James Duplessie
 
   
 
  Name: James Duplessie    
 
  Title: Managing Director, Citigroup Alternative Investments, LLC,    
 
  Its Investment Advisor    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          BANK OF AMERICA, N.A.
as a Lender    
 
       
By:
  /s/ Erik S. Grossman
 
Name: Erik S. Grossman
Title: Vice President    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          DESERT ROCK ENTERPRISES LLC,
as a Lender    
 
       
By:
  /s/ Daniel Morrell
 
Name: Daniel Morrell    
 
  Title: CFO    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          D-STAR, LTD.,
as a Lender    
 
       
By:
  /s/ Herbert E. Seif
 
Name: Herbert E. Seif    
 
  Title: Managing Director, Citigroup Alternative Investments, LLC    
 
  Its Investment Advisor    
 
       
By:
  /s/ James Duplessie
 
   
 
  Name: James Duplessie
Title: Managing Director, Citigroup Alternative Investments, LLC,
Its Investment Advisor    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          HOUSSELS FAMILY, LP,
as a Lender    
 
       
By:
  /s/ Nancy Houssels
 
Name: Nancy Houssels    
 
  Title: General Partner    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



          Q4 FUNDING, L.P.,
as a Lender    
 
        By: Star Spangled Sprockets, L.P., its general partner     By: Excalibur
Domestic, LLC, its general partner    
 
       
By:
  /s/ Noel Nesser
 
Name: Noel Nesser    
 
  Title: CFO & Treasurer    

[Signature Page to Series B Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
Initial Term Loan Percentages

          Lender   Initial Term Loan Percentage  
Bank of America, N.A.
    4.542056797 %
Cantor Fitzgerald Securities
    0.000394962 %
Cerberus Series Four Holdings LLC
    14.978952302 %
CAI Distressed Opportunity Master Fund, Ltd.
    5.134104026 %
D-Star Ltd.
    2.369768764 %
Desert Rock Enterprises LLC
    10.796237224 %
Family Partners Limited Partnership
    0.131522166 %
Houssels Family Limited Partnership
    0.263439294 %
J.P. Morgan Whitefriars Inc.
    0.276473022 %
Continental Casualty Company
    2.962210955 %
R2 Top Hat, LTD
    6.171832152 %
SCH/VII Bonds III, LLC
    1.777326573 %
SCH/VII Bonds IV, L.L.C.
    4.937018257 %
SCH/VII Bonds II, L.L.C.
    8.392931038 %
SCH/VII Bonds, L.L.C.
    25.178793113 %
Strategic Value Special Situations Master Fund LP
    12.086939355 %
 
     
Total
    100 %
 
     

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
EXISTING INVESTMENTS
Riviera Holdings Corporation purchased shares in each of the following publicly
traded gaming companies:

                      Number of         Company   Shares     Certificate No.  
Alliance Gaming
    1       1277  
Alliance Gaming
    1       AG0509  
Alliance Gaming
    1       AGB0527  
Alliance Gaming
    1       AGB0917  
Alliance Gaming
    1       AGB1622  
Alliance Gaming
    1       AGB0351  
American Enterprises
    1       2885  
Ameristar
    1       5032  
Ameristar
    1       AC6557  
Anchor Gaming
    1       1321  
Anchor Gaming
    1       SD0244  
Argosy
    1       C1502  
Aztar
    1       A32711  
Bally Gaming
    1       B1438  
Bally Manufacturing
    1       BC136694  
Bally Manufacturing
    1       BC142922  
Boardwalk
    1       BC0351  
Boomtown
    1       SFU00792  
Boyd
    1       SD3265  
Caesars World Inc
    1       CWN118417  
Capital Gaming
    1       CG207  
Casino America
    1       A8528  
Casino Magic
    1       5732  
Century Casinos
    1       1376  
Country World Casinos
    1       6224  
Crown Casino
    1       CC6573  
Elsinore
    1       EL4476  
Harrah’s
    1       Unavailable
Harvey’s Casino
    1       HC5173  
Hilton Hotels
    1       LS65328  
Hilton Hotels
    1       LS73775  
Hollywood Casino
    1       HWC0818  
IGT
    1       AZ55763  
IGT
    1       AZ30916  
Jackpot Enterprises
    1       NYC20443  
Lady Luck
    1       1769  

 

 



--------------------------------------------------------------------------------



 



                      Number of         Company   Shares     Certificate No.  
Lone Star Casino
    1       C2199  
MGM Grand
    1       MGA8276  
MGM Grand
    1       MGA24964  
Midway Games
    1       MG1043  
Mirage
    1       114063  
Mirage
    1       NY86789  
Mirage
    1       NY95863  
Monarch Casino
    1       MC0474  
Monarch Casino
    1       MC0809  
Nona Morelli II Inc.
    1       6268  
Players International
    1       9577  
President Riverboat
    1       N1173  
Primodonna
    1       LU0363  
Promus
    1       NY46345  
Resorts International
    1       RI4886  
Rio
    1       MD6385  
Sahara
    1       NY0951  
Sands Regent
    1       SD2409  
Showboat
    1       LS11526  
Shuffle Master
    1       4500  
Sodak Gaming
    1       2099  
Sodak Gaming
    1       2291  
Stations
    1       SCC11036  
Stratosphere
    1       4100  
Trump
    1       17719  
Video Lottery Technologies
    1       VLC2082  
WMS Industries
    1       WMS1254  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(c)
EXISTING LIENS

                          Secured         Credit Party   State   Party  
Collateral   Filing or Lien Info
 
               
Riviera Operating
Corporation
  Nevada   WMS Gaming, Inc.   Gaming devices with top boxes, as more
specifically identified with a name plate bearing the words “WMS Gaming” and
related equipment and inventory to service such games   File Date: 9/17/2008

UCC File No.: 2008028714-3
 
               
Riviera Operating
Corporation
  Nevada   General Electric Capital Corp.   Equipment lease (Equipment Lease
Agreement No. 7568696-002   File Date: 10/13/2008

UCC File No.: 2008031604-5
 
               
Riviera Black Hawk, Inc.
  Colorado   Aristocrat Technologies, Inc.   Gaming devices and related signage
and equipment   File Date: 4/3/2006

UCC File No.: 2006031590
 
               
Riviera Black Hawk, Inc.
  Colorado   Shuffle Master Inc.   1 Three Card Poker Table; 1 Three Card Poker
Edge Lit Sign; all equipment sold/leased pursuant to sales/lease agreement dated
July 18, 2006   File Date: 8/8/2006

UCC File No.: 20062076886
 
               
Riviera Black Hawk, Inc.
  Colorado   General Electric Capital Corp.   Equipment lease (Equipment Lease
Agreement No. 7568612-001   File Date: 4/14/2008

UCC File No.: 2008F038163
 
               
Riviera Black Hawk, Inc.
  Colorado   WMS Gaming, Inc.   Gaming devices with top boxes, as more
specifically identified with a name plate bearing the words “WMS Gaming” and
related equipment and inventory to service such games   File Date: 6/16/2008

UCC File No.: 2008F092809
 
               
Riviera Black Hawk, Inc.
  Colorado   Aristocrat Technologies, Inc.   Gaming devices and related signage
and equipment   File Date: 7/08/2010

UCC File No.: 2010F055600
 
               
Riviera Holdings
Corporation
  Nevada   State Gaming
Control Board   $25,000 deposit arrangement for the purpose of funding
investigative reviews by the State Gaming Board for compliance with the terms of
the Seventh Revised Order of Registration   File Date: N/A

UCC File No.: N/A

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.3
JURISDICTIONS OF ORGANIZATION

      Credit Party   Jurisdiction of Organization
Riviera Holdings Corporation
  Nevada
Riviera Operating Corporation
  Nevada
Riviera Black Hawk, Inc.
  Colorado

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.12
SUBSIDIARIES, JOINT VENTURES AND PARTNERSHIPS
Subsidiaries:

     
Subsidiary
  Outstanding Equity Interests
 
   
Riviera Operating Corporation
  1,000 shares, constituting 100% of common stock held by Riviera Holdings
Corporation
 
   
Riviera Black Hawk, Inc.
  1,000 shares, constituting 100% of common stock held by Riviera Operating
Corporation

Joint Ventures:
None
Partnerships:
None
Options/Warrants:
Penny warrants issued by Riviera Holdings Corporation to purchase up to 10% of
the Class B Shares (as defined in the Plan of Reorganization) on a fully diluted
basis

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.16
INTELLECTUAL PROPERTY
I. Copyrights / Copyright Licenses
United States Registrations:

                              Federal /     Owner   Registration Number  
Registration Date   State   Name/Title
 
               
Riviera Operating
Corporation
  TX 4-559-216   5/7/1997   Federal   $40 for $20 Rules and Regulations
 
               
Riviera Operating
Corporation
  VA 1-003-272   9/10/1999   Federal   CRAZY GIRLS – Bronze Sculpture (also
listed under No Ifs, Ands Or . . . . Statue)
 
               
Riviera Operating
Corporation
  VA 984-713   8/19/1999   Federal   No Ifs, Ands Or . . . . Poster
 
               
Riviera Operating
Corporation
  TX 5-597-284   10/22/2002   Federal   Quick Pick 7 Rules &
Regulations

United States Applications:
None.
Other Registrations:
None.
Other Applications:
None.
Licenses:
None.
II. Patent / Patent Licenses

None.
III. Trademark / Trademark Licenses
United States Registrations:

                              Federal /     Owner   Registration Number  
Registration Date   State   Name/Title
Riviera Operating Corporation
  2,237,993   4/13/1999   Federal   $40 for $20
Riviera Operating Corporation
  SM00280584   6/19/2000   Nevada   $40 for $20
Riviera Operating Corporation
  SM002800583   6/19/2000   Nevada   $40 of Slot Play for $20
Riviera Operating Corporation
  E0193762007-3   2/14/2007   Nevada   An Original Las Vegas Experience

 

 



--------------------------------------------------------------------------------



 



                              Federal /     Owner   Registration Number  
Registration Date   State   Name/Title
Riviera Operating Corporation
  E0193812007-0   2/14/2007   Nevada   An Original Las Vegas Experience
Riviera Operating Corporation
  E0193822007-1   2/14/2007   Nevada   An Original Las Vegas Experience
Riviera Operating Corporation
  E0718412006-6   9/21/2006   Nevada   CLUB RIVIERA
Riviera Operating Corporation
  E0718422006-7   9/21/2006   Nevada   CLUB RIVIERA
Riviera Operating Corporation
  E0718442006-9   9/21/2006   Nevada   CLUB RIVIERA
Riviera Operating Corporation
  SM00270702   9/8/1999   Nevada   Comedy Club Logo (design only)
Riviera Operating Corporation
  2,190,249   9/22/1998   Federal   The Entertainment Center of Las Vegas
Riviera Operating Corporation
  SM00360875   11/15/2004   Nevada   FREE SLOT PLAY
Riviera Operating Corporation
  E0227812007-1   3/29/2007   Nevada   IT'S WHAT YOU WANT
Riviera Operating Corporation
  E0277902007-2   3/29/2007   Nevada   IT'S WHAT YOU WANT
Riviera Operating Corporation
  E0227932007-5   3/29/2007   Nevada   IT'S WHAT YOU WANT
Riviera Operating Corporation
  2,527,890   1/8/2002   Federal   Jack Pots
Riviera Operating Corporation
  00270278   12/17/1998   Nevada   Jackpots Galore
Riviera Operating Corporation
  E0687832005-7   6/6/1995   Nevada   Laughing Microphone with Glasses: design
Riviera Operating Corporation
  E0687852005-9   6/6/1995   Nevada   Laughing Microphone with Glasses: design
Riviera Operating Corporation
  2,527,889   1/8/2002   Federal   Loosie Slots
Riviera Operating Corporation
  2,547,701   3/12/2002   Federal   Loosie Slots
Riviera Operating Corporation
  SM00280697   8/4/2000   Nevada   More Winners More Often
Riviera Operating Corporation
  2,249,207   6/1/1999   Federal   Nickel Heaven
Riviera Operating Corporation
  SM00300706   2/24/1998   Nevada   Nickel Heaven
Riviera Operating Corporation
  SM00330456   7/27/2005 (renewal date)   Nevada   No If’s, And’s, Or. . .

 

 



--------------------------------------------------------------------------------



 



                              Federal /     Owner   Registration Number  
Registration Date   State   Name/Title
Riviera Operating Corporation
  SM00270683   6/18/1999 (renewal date)   Nevada   No If’s, And’s, Or
Riviera Operating Corporation
  SM00280813   9/6/2000   Nevada   R: design
Riviera Operating Corporation
  SM00340279   10/3/2001   Nevada   Rack-N-Roll
Riviera Operating Corporation
  SM00340280   10/3/2001   Nevada   Rack-N-Roll
Riviera Operating Corporation
  SM00340281   10/3/2001   Nevada   Rack-N-Roll
Riviera Operating Corporation
  SM00340439   1/11/2002   Nevada   Rack-N-Roll Players Club
Riviera Operating Corporation
  SM00340440   1/11/2002   Nevada   Rack-N-Roll Players Club
Riviera Operating Corporation
  SM00340441   1/11/2002   Nevada   Rack-N-Roll Players Club
Riviera Operating Corporation
  2,090,347   8/26/1997   Federal   Riviera
Riviera Operating Corporation
  2,297,193   12/7/1999   Federal   Riviera
Riviera Operating Corporation
  2,389,433   9/26/2000   Federal   Riviera (logo — Stylized)
Riviera Operating Corporation
  SM00340309   10/12/2001   Nevada   Riviera (stylized) w/design
Riviera Operating Corporation
  TN00340310   10/12/2001   Nevada   Riviera (stylized) w/design
Riviera Operating Corporation
  SM00340312   10/12/2001   Nevada   Riviera (stylized lettering)
Riviera Operating Corporation
  TN00340311   10/12/2001   Nevada   Riviera (stylized lettering)
Riviera Operating Corporation
  SM00270841   10/19/1999   Nevada   Riviera Comedy Club (with design)
Riviera Operating Corporation
  30691532005-7   12/29/1999   Nevada   Riviera Comedy Club Las Vegas’ Original
Comedy Showcase
Riviera Operating Corporation
  E0691562005-0   12/29/1999   Nevada   Riviera Comedy Club Las Vegas’ Original
Comedy Showcase
Riviera Operating Corporation
  1,964,935   4/2/1996   Federal   Splash
Riviera Operating Corporation
  E0719032006-1   9/21/2006   Nevada   The Clear Choice for Players
Riviera Operating Corporation
  E0719052006-3   9/21/2006   Nevada   The Clear Choice for Players
Riviera Operating Corporation
  E0719062006-4   9/21/2006   Nevada   The Clear Choice for Players

 

 



--------------------------------------------------------------------------------



 



                              Federal /     Owner   Registration Number  
Registration Date   State   Name/Title
Riviera Operating Corporation
  E0776282006-9   10/16/2006   Nevada   Versailles Theatre
Riviera Operating Corporation
  E0776262006-7   10/16/2006   Nevada   Versailles Theatre
Riviera Operating Corporation
  E0776212006-2   10/16/2006   Nevada   Versailles Theatre
Riviera Operating Corporation
  SM00330356   10/18/2000   Nevada   Win More Play longer w/design
Riviera Operating Corporation
  SM00350194   12/18/2002   Nevada   You Could Win Millions
Riviera Operating Corporation
  SM00350195   12/18/2002   Nevada   You Could Win Millions
Riviera Operating Corporation
  SM00350196   12/18/2002   Nevada   You Could Win Millions
Riviera Operating Corporation
  SM00330118   7/19/2000   Nevada   Your a Guaranteed Winner
Riviera Holdings Corporation
  SM00260393   6/30/1993   Nevada   Kady’s
Riviera Holdings Corporation
  SM00260394   6/30/1993   Nevada   Kristofer’s
Riviera Holdings Corporation
  SM02600392   6/30/1993   Nevada   Ristorante Italiano
Riviera Holdings Corporation
  SM00260396   6/30/1993   Nevada   Rivco Advertising
Riviera Holdings Corporation
  SM00260390   6/30/1993   Nevada   Riviera Hotel & Casino
Riviera Holdings Corporation
  TN00260386   6/30/1993   Nevada   Versailles Room
Riviera Holdings Corporation
  SM002600397   6/30/1993   Nevada   World's Fare Buffet
Riviera Black Hawk, Inc.
  20011243477   12/24/2001   Colorado   Live At The RIV
Riviera Black Hawk, Inc.
  19991161802   8/27/1999   Colorado   Red Rose Café
Riviera Black Hawk, Inc.
  19991186213   10/5/1999   Colorado   Riviera Black Hawk Casino
Riviera Black Hawk, Inc.
  19991232113   12/13/1999   Colorado   Riviera Grand Ballroom
Riviera Black Hawk, Inc.
  19991235474   12/15/1999   Colorado   The Coffee Bean
Riviera Black Hawk, Inc.
  20081496178   9/6/2008   Colorado   Win AT The Riv

 

 



--------------------------------------------------------------------------------



 



United States Applications:

                  Owner   Application Number   Application Date   Federal /
State   Name/Title
Riviera Operating Corporation
  Entity No. E0586842010-3   11/23/2010   Nevada   BOTTOMS UP JACKPOT
Riviera Operating Corporation
  Entity No. E0586852010-4   11/23/2010   Nevada   BOTTOMS UP JACKPOT

Other Registrations:
None.
Other Applications:
None.
Licenses:
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(a)
PROPERTIES
Riviera Holdings Corporation

     
Owned:
Leased:
Operated:
  2901 Las Vegas Boulevard South, Las Vegas, NV 89109, Clark County
N/A
N/A

Riviera Operating Corporation

     
Owned:
Leased:
Operated:
  N/A
N/A
2901 Las Vegas Boulevard South, Las Vegas, NV 89109, Clark County

Riviera Black Hawk, Inc.

     
Owned:
Leased:
Operated:
  444 Main Street, Black Hawk, CO 80422, Gilpin County
N/A
444 Main Street, Black Hawk, CO 80422, Gilpin County

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(b)
TANGIBLE PERSONAL PROPERTY
Riviera Operating Corporation & Riviera Holdings Corporation

1.   2901 Las Vegas Blvd South
Las Vegas, NV 89109
Clark County   2.   Southwest Data Protection, Inc.
4312 East Alexander Road
Las Vegas, NV 89115
Clark County
(IT -data storage)

Riviera Black Hawk Corporation

1.   444 Main Street
PO Box 9
Black Hawk, CO 80422
Gilpin County   2.   Iron Mountain
8879 Fox Drive
Thornton, CO 80260
Adams County
(IT data storage)

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
LOCATION OF COLLATERAL
Riviera Holdings Corporation
State Incorporated: Nevada
Nevada Secretary of State File No.: 749-93
Federal Tax ID No.: 88-0296885
Chief Executive Office: 2901 Las Vegas Boulevard South, Las Vegas, NV 89109
Principal Place of Business: 2901 Las Vegas Boulevard South, Las Vegas, NV 89109
Riviera Operating Corporation
State Incorporated: Nevada
Nevada Secretary of State File No.: 751-93
Federal Tax ID No.: 88-0296874
Chief Executive Office: 2901 Las Vegas Boulevard South, Las Vegas, NV 89109
Principal Place of Business: 2901 Las Vegas Boulevard South, Las Vegas, NV 89109
Riviera Black Hawk, Inc.
State Incorporated: Colorado
Colorado Secretary of State File No.: 19971131443 C
Federal Tax ID No.: 86-0886265
Chief Executive Office: 2901 Las Vegas Boulevard South, Las Vegas, NV 89109
Principal Place of Business: 444 Main Street, Black Hawk, CO 80422

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
MORTGAGED PROPERTIES
Riviera Holdings Corporation
2901 Las Vegas Boulevard South
Las Vegas, NV 89109
Clark County
Riviera Black Hawk, Inc.
444 Main Street
Black Hawk, CO 80422
Gilpin County

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.22
LABOR MATTERS
Collective Bargaining Agreements:

  •   Local Joint Executive Board of Las Vegas
(Culinary Worker’s Union Local 226)
(Bartenders Union Local 165)     •   Musicians Union of Las Vegas     •  
I.A.T.S.E. Local 720     •   International Brotherhood of Electrical Workers
Local 357     •   International Brotherhood of Painters & Allied Trades
Local 159     •   United Brotherhood of Carpenters & Joiners
Local 1780     •   International Union of Operating Engineers
Local 501     •   Professional, Clerical and Miscellaneous Employees
Teamster Local 995 (Front End)     •   Professional Clerical and Miscellaneous
Employees
Teamster Local 995 (Back End)

ROC pays certain funds to health, welfare and various benefits plans of the
above-listed unions for employees represented by such unions.
Multiemployer Plans:

             
 
  •   PPO insurance   ROC/RBH
 
  •   Dental insurance   ROC/RBH
 
  •   Vision insurance   ROC/RBH
 
  •   Life Insurance/Disability (Short Term)   ROC/RBH
 
  •   AFLAC/125 Caf. Plan   ROC/RBH
 
  •   Exec. Life Ins.   ROC/RBH

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.25
INSURANCE

                      Name of   Type of                 Insured   Coverage  
Limits   Expiration Date   Carrier   Policy No. Riviera Holdings
Corporation   Fiduciary
Liability   $1,000,000
aggregate SIR
$50,000 each claim   3/16/2010 —
3/16/2011   Continental
Casualty Company   287511547                       Riviera Holdings
Corporation   Directors &
Officers Liability
(Primary Layer)   $5,000,000   12/01/2009 —
11/01/2011   National Union Fire
Company
of Pittsburg
Pennsylvania   01-406-39-59                       Riviera Holdings
Corporation   Directors &
Officers Liability
(1st Excess)   $5,000,000
Excess of
$5,000,000   12/01/2009 —
11/01/2011   XL Specialty
Insurance
Company   ELU119341-10                       Riviera Holdings
Corporation   Directors &
Officers Liability
(2nd Excess)   $5,000,000
Excess of
$10,000,000   12/01/2009 —
11/01/2011   Continental
Casualty Company   286992983                       Riviera Holdings
Corporation   Directors &
Officers Liability
(3rd Excess)   $5,000,000
Excess of
$15,000,000   12/01/2009 —
11/01/2011   XL Specialty
Insurance Company   ELU119343-10                       Riviera Holdings
Corporation
&
Subsidiaries   Casualty
Insurance Policies   Please see
Exhibit to
Schedule 3.25   6/30/2010 —
6/30/2011   Please see
Exhibit to
Schedule 3.25   Please see
Exhibit to
Schedule 3.25

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(b)
EXISTING INDEBTEDNESS
Riviera Operating Corporation — Capital Lease (General Electric Capital Corp.) —
$221,556.00
Riviera Black Hawk, Inc. — Capital Lease (General Electric Capital Corp.) —
$23,880.00
Riviera Black Hawk, Inc. — Capital Lease (Shuffle Master Inc.) — $34,891.00

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.11
SERIES B TERM LOAN BUDGET
See attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(A)
[FORM OF]
ACCOUNT DESIGNATION NOTICE

     
TO:
  Cantor Fitzgerald Securities, as Administrative Agent
 
   
RE:
  Series B Credit Agreement, dated as of April 1, 2011 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement), by and among Riviera Holdings
Corporation, a Nevada corporation (the “Borrower”), the certain Domestic
Subsidiaries of the Borrower from time to time party thereto (the “Guarantors”),
the banks and other financial institutions from time to time party thereto (the
“Lenders”), and Cantor Fitzgerald Securities, as Administrative Agent for the
Lenders (the “Administrative Agent”)
 
   
DATE :
  [Date]

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:

         
 
  Bank Name: [                    ]    
 
  ABA Routing Number: [                    ]    
 
  Account Number: [                    ]    

[TO BE COMPLETED BY BORROWER]
This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



           
RIVIERA HOLDINGS CORPORATION,
a Nevada corporation
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(B)
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]1 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

             
1.
  Assignor[s]:        
 
     
 
   
 
     
 
   
2.
  Assignee[s]:        
 
     
 
   
 
     
 
   

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 

      1   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

 



--------------------------------------------------------------------------------



 



         
3.
  Borrower:   Riviera Holdings Corporation, a Nevada corporation.
 
       
4.
  Administrative Agent:   Cantor Fitzgerald Securities, as the administrative
agent under the Credit Agreement.
 
       
5.
  Credit Agreement:   Series B Credit Agreement, dated as of [___________] [
___________], 2011, by and among Riviera Holdings Corporation, a Nevada
corporation, the certain Domestic Subsidiaries of the Borrower from time to time
party thereto, the banks and other financial institutions from time to time
party thereto, and Cantor Fitzgerald Securities, as Administrative Agent for the
Lenders
 
       
6.
  Assigned Interest[s]:    

                                                              Aggregate        
                          Amount of     Amount of     Percentage              
Facility     Loans for all     Loans     Assigned of   Assignor[s]   Assignee[s]
    Assigned     Lenders     Assigned     Loans  
 
                  $       $           %
 
                  $       $           %
 
                  $       $           %

             
[7.
  Trade Date:                       ]2    
 
                Effective Date:                     , 20                     .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

      2   To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]
[NAME OF ASSIGNOR]
      By:           Title:   

[Signature Page to Assignment and Acceptance]

 

 



--------------------------------------------------------------------------------



 



           
ASSIGNEE[S]
[NAME OF ASSIGNEE]
      By:           Title:   

[Signature Page to Assignment and Acceptance]

 

 



--------------------------------------------------------------------------------



 



[Consented to and] Accepted:
CANTOR FITZGERALD SECURITIES, as
Administrative Agent

         
By
       
 
 
 
Title:    

[Signature Page to Assignment and Acceptance]

 

 



--------------------------------------------------------------------------------



 



[Consented to:]
[NAME OF RELEVANT PARTY]

         
[By
       
 
 
 
Title: ]  

[Signature Page to Assignment and Acceptance]

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(C)
[FORM OF]
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                    ,
________], is by and among [                                         
                    , a                                        
                       ] (the “Subsidiary Guarantor”), Riviera Holdings
Corporation, a Nevada corporation (the “Borrower”), and Cantor Fitzgerald
Securities, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Series B Credit Agreement, dated as
of April 1, 2011 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrower, the certain Domestic Subsidiaries of the Borrower from time to time
party thereto (collectively the “Guarantors”), the banks and other financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.
The Credit Parties are required by Section 5.09 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.
Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:
1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
a Guarantor contained in the applicable Credit Documents, including without
limitation (a) all of the representations and warranties set forth in
Article III of the Credit Agreement and (b) all of the affirmative and negative
covenants set forth in Articles V and VI of the Credit Agreement.
2. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Series B Security Agreement, and shall have all the rights and
obligations of an “Obligor” (as such term is defined in the Security Agreement)
thereunder as if it had executed the Series B Security Agreement. The Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions contained in the Series B Security
Agreement.
3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Series B Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Series B Pledge
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Series B Pledge Agreement.

 

 



--------------------------------------------------------------------------------



 



4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Security Document and the schedules and exhibits thereto.
5. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Credit Party Obligations,” as used in
the Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Credit Document.
6. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement and in each other Credit Document in order to
effect the purposes of this Agreement.
7. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.
8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 9.13 and 9.16 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

                      SUBSIDIARY GUARANTOR:   [SUBSIDIARY GUARANTOR]    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    BORROWER:   RIVIERA HOLDINGS CORPORATION,
a Nevada corporation    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

                  Acknowledged, accepted and agreed:    
 
                CANTOR FITZGERALD SECURITIES,
as Administrative Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Joinder Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule A
Schedules to Credit Agreement and Security Documents
[TO BE COMPLETED BY BORROWER]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(D)
[FORM OF]
NOTICE OF BORROWING

     
TO:
  Cantor Fitzgerald Securities, as Administrative Agent
 
   
RE:
  Series B Credit Agreement, dated as of [_______] [_______], 2011 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement), by and among Riviera
Holdings Corporation, a Nevada corporation (the “Borrower”), the certain
Domestic Subsidiaries of the Borrower from time to time party thereto (the
“Guarantors”), the banks and other financial institutions from time to time
party thereto (the “Lenders”), and Cantor Fitzgerald Securities, as
Administrative Agent for the Lenders (the “Administrative Agent”)
 
   
DATE:
  [Date]

Pursuant to Section 2.1(f) of the Credit Agreement, the Borrower hereby requests
the following (the “Proposed Borrowing”):
Term Loan to be made as follows:

                                              Interest               Interest  
  Period               Rate     (one, two, three or six               (Alternate
Base Rate/     months —   Date1   Amount     LIBOR Rate)     for LIBOR Rate
only)  
 
  $ 20,000,000.00                  

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:
Bank Name: [                                          ]
ABA Routing Number: [                     ]
Account Number: [                      ]
This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

      1   Insert date of the Closing Date.

 

 



--------------------------------------------------------------------------------



 



            RIVIERA HOLDINGS CORPORATION,
a Nevada corporation
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.1(e)
[FORM OF]
TERM LOAN NOTE
[Date]
FOR VALUE RECEIVED, the undersigned, RIVIERA HOLDINGS CORPORATION, a Nevada
corporation (the “Borrower”) hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
[                                        ] or its registered assigns (the
“Lender”) at the time and location specified in the Credit Agreement referred to
below, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of the Term Loan made by
the Lender to the undersigned pursuant to Section 2.1 of the Credit Agreement
referred to below. The undersigned further agrees to pay interest in like money
at such office on the unpaid principal amount hereof and, to the extent
permitted by law, accrued interest in respect hereof from time to time from the
date hereof until payment in full of the principal amount hereof and accrued
interest hereon, at the rates and on the dates set forth in the Credit
Agreement.
The holder of this Term Loan Note is authorized to endorse the date and amount
of each payment of principal and interest with respect to the Term Loan
evidenced by this Term Loan Note on Schedule A annexed hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, which endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed (absent error); provided, however, that the
failure to make any such endorsement shall not affect the obligations of the
undersigned under this Term Loan Note.
This Term Loan Note is one of the Term Loan Notes referred to in the Series B
Credit Agreement, dated as of April 1, 2011 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement), by and among Riviera Holdings Corporation, a
Nevada corporation (the “Borrower”), the certain Domestic Subsidiaries of the
Borrower from time to time party thereto (the “Guarantors”), the banks and other
financial institutions from time to time party thereto (the “Lenders”), and
Cantor Fitzgerald Securities, as Administrative Agent for the Lenders (the
“Administrative Agent”), and the holder is entitled to the benefits thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Term Loan Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees, as and
to the extent set forth in the Credit Agreement.
All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

 



--------------------------------------------------------------------------------



 



THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



            RIVIERA HOLDINGS CORPORATION,
a Nevada corporation
      By:           Name:           Title:      

[Signature Page to Term Loan Note]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
LOANS AND PAYMENTS OF PRINCIPAL

                                                                               
              Principal                   Amount                            
Paid                   of     Interest     Interest     Maturity     or    
Principal     Notation   Date   Loan     Rate     Period     Date     Converted
    Balance     Made By  
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          
                    
                                                                                
                                                                                
                          

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.1(B)
[FORM OF]
OFFICER’S CERTIFICATE
[INSERT NAME OF CREDIT PARTY]
Pursuant to (a) Section 4.1(b) of the Series A Credit Agreement, dated as of
April 1, 2011 (as amended, modified, extended, restated, replaced or
supplemented from time to time, the “Series A Credit Agreement”), by and among
Riviera Holdings Corporation, a Nevada corporation, as borrower [(the
“Company”)][(“RHC”)], Riviera Black Hawk, Inc., a Colorado corporation
[(“RBH”)][(the “Company”)] and Riviera Operating Corporation, a Nevada
corporation [(“ROC”)][(the “Company”)], as guarantors, the banks and other
financial institutions from time to time party thereto (the “Series A Lenders”)
and Cantor Fitzgerald Securities, as administrative agent for the Lenders (the
“Series A Agent”), and (b) Section 4.1(b) of the Series B Credit Agreement,
dated as of April 1, 2011 (as amended, modified, extended, restated, replaced or
supplemented from time to time, the “Series B Credit Agreement”), by and among
the Company, as borrower, RBH and ROC, as guarantors, the banks and other
financial institutions from time to time party thereto (the “Series B Lenders”,
and together with the Series A Lenders, the “Lenders”) and Cantor Fitzgerald
Securities, as administrative agent for the Lenders (the “Series B Agent”, and
together with the Series A Agent, the “Agents”), the undersigned, [_______], as
Secretary of the Company, hereby certifies to each of the Agents as follows:
ARTICLE II Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Series A Credit Agreement.
ARTICLE III Attached hereto as Exhibit A is a true and complete copy of the
Amended and Restated Articles of Incorporation of the Company and all amendments
thereto as in effect on the date hereof.
ARTICLE IV Attached hereto as Exhibit B is a true and correct copy of the Bylaws
of the Company and all amendments thereto as in effect on the date hereof.
ARTICLE V Attached hereto as Exhibit C is a true and correct copy of the
Unanimous Written Consent of the Board of Directors of the Company (the
“Board”), dated as of April 1, 2011 (the “Consent”). Such Consent contains the
resolutions duly adopted by the Board with regard to and approving the Series A
Credit Agreement, the Series B Credit Agreement, the Credit Documents (as such
term is defined in each of the Series A Credit Agreement and the Series B Credit
Agreement) and the transactions contemplated thereby. Such resolutions set forth
in the Consent have not in any way been rescinded or modified and have been in
full force and effect since their adoption to and including the date hereof, and
such resolutions are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.
ARTICLE VI Attached hereto as Exhibit D are true and correct copies of the
certificate of good standing, existence or its equivalent with respect to the
Company certified as of a recent date by the appropriate Governmental Authority
of the state of incorporation or organization of the Company.

 

 



--------------------------------------------------------------------------------



 



ARTICLE VII The following persons are the duly elected and qualified officers of
the Company, holding the offices indicated next to their names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver on behalf of the Company, the Series A Credit
Agreement, the Series B Credit Agreement and the other Credit Documents to be
entered into pursuant to the Series A Credit Agreement or the Series B Credit
Agreement, as applicable:

             
Name
  Office   Signature    
 
           
 
     
 
   
 
     
 
   
 
     
 
   

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original document and the
signatures thereon to be original signatures.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I hereunder execute this Officer’s Certificate as of April
[_______], 2011.

             
 
  Name:    
 
  Title:   Secretary    

I, [__________], the [__________] of the Company, hereby certify that
[__________] is the duly elected and qualified Secretary of the Company and that
his or her true and genuine signature is set forth above.
Dated: April [__________], 2011

             
 
  Name:    
 
  Title:   [________]    

[Signature Page to Officer’s Certificate]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
[Amended and Restated] Articles of Incorporation and
Amendments

 

 



--------------------------------------------------------------------------------



 



Exhibit B
[Amended and Restated] Bylaws and Amendments

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Consent of the Board of Directors

 

 



--------------------------------------------------------------------------------



 



Exhibit D
Certificate of Good Standing

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.1(d)
[FORM OF]
SOLVENCY CERTIFICATE

     
TO:
  Cantor Fitzgerald Securities, as Administrative Agent
 
   
RE:
  Series B Credit Agreement, dated as of [_____] [_____], 2011 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement), by and among Riviera
Holdings Corporation, a Nevada corporation (the “Borrower”), the certain
Domestic Subsidiaries of the Borrower from time to time party thereto (the
“Guarantors”), the banks and other financial institutions from time to time
party thereto (the “Lenders”), and Cantor Fitzgerald Securities, as
Administrative Agent for the Lenders (the “Administrative Agent”)
 
   
DATE :
  [Date]

The undersigned chief financial officer of Riviera Holdings Corporation, a
Nevada corporation (the “Borrower”), is familiar with the properties,
businesses, assets and liabilities of the Credit Parties and is duly authorized
to execute this certificate on behalf of the Borrower and the Credit Parties.
The undersigned certifies that the undersigned has made such investigation and
inquiries as to the financial condition of the Credit Parties as the undersigned
deems necessary and prudent for the purpose of providing this Certificate.
The undersigned certifies that, both before and after giving effect to the
Transactions:
(a) Each of the Credit Parties is solvent and is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business.
(b) The fair saleable value of each Credit Party’s assets, measured on a going
concern basis, exceeds all probable liabilities, including those to be incurred
pursuant to the Credit Agreement.
(c) None of the Credit Parties has unreasonably small capital in relation to the
business in which it is or proposed to be engaged.
(d) None of the Credit Parties has incurred, or believes that it will incur
debts beyond its ability to pay such debts as they become due.

 

 



--------------------------------------------------------------------------------



 



(e) In executing the Credit Documents and consummating the Transactions, none of
the Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted.
This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



            RIVIERA HOLDINGS CORPORATION,
a Nevada corporation
      By:           Name:           Title:        

[Signature Page to Solvency Certificate]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.2(B)
[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE

     
TO:
  Cantor Fitzgerald Securities, as Administrative Agent
 
   
RE:
  Series B Credit Agreement, dated as of [                     ] [_____], 2011
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement), by and among
Riviera Holdings Corporation, a Nevada corporation (the “Borrower”), the certain
Domestic Subsidiaries of the Borrower from time to time party thereto (the
“Guarantors”), the banks and other financial institutions from time to time
party thereto (the “Lenders”), and Cantor Fitzgerald Securities, as
Administrative Agent for the Lenders (the “Administrative Agent”)
 
   
DATE :
  [Date]

For the fiscal [quarter] [year] ended [                                        ,
                    ].
The undersigned hereby certifies on behalf of the Credit Parties that, to the
best of his/her knowledge, with respect to the Credit Agreement:
[(a) Attached hereto on Exhibit A is a certificate of the independent certified
public accountants reporting on the financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such certificate.]1
(b) The financial statements delivered for the fiscal period referred to above
present fairly the financial position of the Borrower and its Subsidiaries, for
the period indicated above, in conformity with GAAP applied on a consistent
basis.
(c) Each of the Credit Parties during the period indicated above observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in the Credit Agreement to be observed, performed or
satisfied by it.
(d) I have obtained no knowledge of any Default or Event of Default under the
Credit Agreement;2
 

      1   To be provided annually.   2   If a Default or Event of Default shall
have occurred, an explanation of such Default or Event of Default shall be
provided on a separate page attached hereto together with an explanation of the
action taken or proposed to be taken by the Borrower with respect thereto.

 

 



--------------------------------------------------------------------------------



 



(e) To the extent applicable, attached hereto on Schedule A are calculations in
reasonable detail demonstrating compliance by the Credit Parties with the
financial covenants contained in Section 6.15 of the Credit Agreement as of the
last day of the fiscal period referred to above.
(f) Attached hereto on Schedule B is a list of all Unrestricted Subsidiaries.
Each subsidiary set forth on such list individually qualifies as an Unrestricted
Subsidiary.
(g) [Attached hereto on Schedule C is an updated copy of Schedule 3.3 to the
Credit Agreement.]3
(h) [Attached hereto on Schedule D is an updated copy of Schedule 3.12 to the
Credit Agreement.]4
(i) [Attached hereto on Schedule E is an updated copy of Schedule 3.16 to the
Credit Agreement.]5
This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

      3   Attach Schedule C if the Borrower or any of its Subsidiaries has
formed or acquired a new Subsidiary since the Closing Date or since Schedule 3.3
to the Credit agreement was last updated.   4   Attach Schedule D if the
Borrower or any of its Subsidiaries has formed or acquired a new Subsidiary
since the Closing Date or since Schedule 3.12 to the Credit agreement was last
updated.   5   Attach Schedule E if the Borrower or any of its Subsidiaries has
acquired any new Intellectual Property since the Closing Date or since
Schedule 3.16 to the Credit agreement was last updated.

 

 



--------------------------------------------------------------------------------



 



            RIVIERA HOLDINGS CORPORATION,
a Nevada corporation
      By:           Name:           Title:        

[Signature Page to Officer’s Compliance Certificate]

 

 



--------------------------------------------------------------------------------



 



[EXHIBIT A
ACCOUNTANT CERTIFICATE]
See Attached.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
FINANCIAL COVENANT CALCULATIONS
[TO BE COMPLETED BY BORROWER]
LOANS AND PAYMENTS OF PRINCIPAL

                                                  Principal             Amount  
            Paid             of   Interest   Interest   Maturity   or  
Principal   Notation Date   Loan   Rate   Period   Date   Converted   Balance  
Made By
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Unrestricted Subsidiaries
[TO BE COMPLETED BY BORROWER]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE C
SCHEDULE 3.3 TO CREDIT AGREEMENT
[TO BE COMPLETED BY BORROWER]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE D
SCHEDULE 3.12 TO CREDIT AGREEMENT
[TO BE COMPLETED BY BORROWER]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE E
SCHEDULE 3.16 TO CREDIT AGREEMENT
[TO BE COMPLETED BY BORROWER]

 

 